 
Exhibit 10.2
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
HEALTHSPAN RESEARCH, LLC
 
 
Dated as of August 28, 2015
 
THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS.  SUCH UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS OR AN EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.
 
CERTAIN OF THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT MAY
ALSO BE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER, VESTING PROVISIONS,
REPURCHASE OPTIONS, OFFSET RIGHTS AND FORFEITURE PROVISIONS SET FORTH HEREIN
AND/OR IN A SEPARATE AGREEMENT WITH THE INITIAL HOLDER OF SUCH UNITS.  A COPY OF
SUCH AGREEMENT(S) MAY BE OBTAINED BY THE HOLDER OF SUCH UNITS UPON WRITTEN
REQUEST AND WITHOUT CHARGE.
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
TABLE OF CONTENTS


 
Page
 
ARTICLE I DEFINITIONS
1
ARTICLE II ORGANIZATIONAL MATTERS
9
2.1
Formation of the Company
9
2.2
Limited Liability Company Agreement
9
2.3
Name
10
2.4
Purpose
10
2.5
Principal Office; Registered Office
10
2.6
Term
10
2.7
No State-Law Partnership
10
ARTICLE III CAPITAL CONTRIBUTIONS 10  
3.1
Unitholders.
10
3.2
Capital Accounts.
14
3.3
Negative Capital Accounts
14
3.4
No Withdrawal
14
3.5
Loans From Unitholders
14
3.6
Distributions In-Kind
15
3.7
Transfer of Capital Accounts
15
3.8
Management Incentive Units.
15
ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS; REDEMPTION
17
4.1
Distributions.
17
4.2
Allocations
18
4.3
Special Allocations.
18
4.4
Offsetting Allocations
19
4.5
Tax Allocations.
20
4.6
Indemnification and Reimbursement for Payments on Behalf of a Unitholder
20
ARTICLE V MANAGEMENT
21
5.1
Authority of Board.
21
5.2
Composition of the Board.
21
5.3
Board Actions; Meetings
22
5.4
Delegation of Authority
22
5.5
Purchase of Units
22
5.6
Limitation of Liability.
23
5.7
Officers
24
5.8
Information Rights..
24
ARTICLE VI RIGHTS AND OBLIGATIONS OF UNITHOLDERS AND MEMBERS
24
6.1
Limitation of Liability
24
6.2
Lack of Authority
25
6.3
No Right of Partition
25
6.4
Indemnification.
25
6.5
Members Right to Act
26
6.6
Investment Opportunities and Conflicts of Interest
27

 
 
i

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
ARTICLE VII BOOKS, RECORDS, ACCOUNTING AND REPORTS; INSPECTION
27
7.1
Records and Accounting
27
7.2
Tax Reports.
27
7.3
Transmission of Communications.
27
7.4
Financial Statements.
27
7.5
Confidentiality; Non-Solicit; Non-Disparagement.
28
ARTICLE VIII TAX MATTERS
29
8.1
Tax Elections
29
8.2
Tax Controversies
29
8.3
Code Section 83 Safe Harbor Election
29
ARTICLE IX TRANSFER OF UNITS; REPURCHASE OF UNITS
30
9.1
Transfer Restrictions
30
9.2
Tag Along Rights.
30
9.3
Approved Sale; Drag Along Obligations.
31
9.4
Effect of Assignment.
33
9.5
Additional Restrictions on Transfer.
34
9.6
Legend
35
9.7
Transfer Fees and Expenses
35
9.8
Void Transfers
35
9.9
Holdback Agreement
35
9.10
Forfeiture of Units
36
9.11
Conversion to Corporate Form Upon a Public Offering.
36
9.12
Termination of Transfer Restrictions upon a Corporate Conversion.
36
9.13
Redemption of Chromadex Units..
37
ARTICLE X ADMISSION OF MEMBERS
37
10.1
Substituted Members
37
10.2
Additional Members
37
ARTICLE XI WITHDRAWAL AND RESIGNATION OF UNITHOLDERS
37
11.1
Withdrawal and Resignation of Unitholders
37
ARTICLE XII
38
12.1
Dissolution
38
12.2
Liquidation and Termination
38
12.3
Securityholders Agreement
39
12.4
Cancellation of Certificate
39
12.5
Reasonable Time for Winding Up
39
12.6
Return of Capital
39
ARTICLE XIII
39
13.1
Valuation of the Company’s Securities
39
13.2
Valuation of Other Assets and Securities
40
ARTICLE XIV
40
14.1
Power of Attorney
40
14.2
Amendments
40
14.3
Title to Company Assets
41
14.4
Remedies
41

 
 
ii

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
14.5
Successors and Assigns
41
14.6
Severability
41
14.7
Counterparts; Binding Agreement
41
14.8
Descriptive Headings; Interpretation
41
14.9
Applicable Law
42
14.10
Addresses and Notices
42
14.11
Creditors
42
14.12
Waiver
42
14.13
Further Action
42
14.14
Offset
42
14.15
Entire Agreement
43
14.16
Opt-in to Article 8 of the Uniform Commercial Code
43
14.17
Delivery by Facsimile, Electronic Mail, Portable Document Format, or Comparable
Electronic Transmission
43
14.18
MUTUAL WAIVER OF JURY TRIAL
43
14.19
Survival
43
14.20
Expenses..
43
14.21
Acknowledgments
43
14.22
Spousal Consent
44


SCHEDULES


Schedule A – Schedule of Unitholders


EXHIBITS


Exhibit A – Community Property Spousal Consent
Exhibit B – Separate Property Waiver and Acknowledgement
 
 
iii

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
LIMITED LIABILITY COMPANY AGREEMENT OF HEALTHSPAN RESEARCH, LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT, is entered into as of August 28, 2015,
by and among the Members (as defined below) and the Company (as defined below).
 
WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Act by filing a Certificate of Formation (the
“Certificate”) with the Office of the Secretary of State of the State of
Delaware on July 1, 2015; and
 
WHEREAS, the Members desire to participate in the Company for, among other
things, the purpose of acquiring, holding and disposing of, directly or
indirectly, the outstanding equity of the Company and any of its direct and
indirect Subsidiaries, if any, and for any other purpose necessary, convenient
or incidental to the conduct, promotion or attainment of such purpose.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
ARTICLE I

 
DEFINITIONS
 
Capitalized terms used but not otherwise defined herein shall have the following
meanings:
 
“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.
 
“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person's Capital Account
balance shall be (i) reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership) or
1.704-2(g)(1) and 1.704-2(i) (relating to Minimum Gain).
 
“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise, and (ii) including, if such Person is a
partnership or limited liability company, any partner, manager, or member
thereof.
 
“Agreement” means this Limited Liability Company Agreement, as amended, modified
or waived from time to time in accordance with the terms hereof.
 
“Applicable Tax Rate” means the combined federal, state and local tax rate
applicable to any Member as determined from time to time by the Board.
 
“Approved Sale” has the meaning set forth in Section 9.3(a)(i).
 
“Assignee” means a Person to whom Units have been Transferred in accordance with
the terms of this Agreement and the other agreements contemplated hereby, but
who has not become a Member pursuant to Article XI.
 
“Board” means the Board of Managers of the Company established pursuant to
Section 5.2.
 
“Book Value” means, with respect to any Company property, the Company's adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation Sections
1.704-1(b)(2)(iv)(d)-(g). For the avoidance of doubt, the initial Book Value of
any asset contributed to the Company shall be the Fair Market Value of such
asset at the time it is contributed to the Company.
 
“Business” means the Company's and its Subsidiaries' businesses, including,
without limitation, the business relating to developing and selling dietary
supplements containing Nicotinamide Riboside and other ingredients.

 
- 2 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
“Capital Account” means the capital account maintained for a Unitholder pursuant
to Section 3.2.
 
“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Unitholder contributes with
respect to any Unit pursuant to Section 3.1.
 
“Certificate” means the Company's Certificate of Formation as filed with the
Secretary of State of Delaware.
 
“Certificated Units” has the meaning set forth in Section 3.1(a).
 
“Chromadex” means Chromadex Inc., California corporation.
 
 “Class A Unit” means a Unit having the rights and obligations specified with
respect to Class A Units in this Agreement.
 
“Class B Unit” means a Unit having the rights and obligations specified with
respect to Class B Units in this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Company” means Healthspan Research LLC, a Delaware limited liability company.
 
“Company Total Equity Value” means the aggregate proceeds which would be
received by the Members if: (i) the assets of the Company as a going concern
were sold at their Fair Market Value; (ii) the Company satisfied and paid in
full all of its obligations and liabilities (including all Taxes, costs and
expenses incurred in connection with such transaction and any reserves
established by the Board for contingent liabilities); and (iii) such net sale
proceeds were then distributed in accordance with Section 4.1(c), all as
determined by the Board. When determined in connection with a Sale of the
Company, Company Total Equity Value shall be derived from the consideration paid
and payable in connection with such Sale of the Company (rather than the Fair
Market Value).
 
“Confidential Information” has the meaning set forth in Section 7.5.
 
“Conversion Units” means (i) with respect to a Public Offering of the Company
(or any corporate successor thereto), Units or such other common equity
securities of the Company (or any corporate successor thereto) that are sold
pursuant to such Public Offering, and (ii) with respect to a Public Offering of
the Company (or any successor thereto), common stock or such other common equity
securities of the Company (or any successor thereto) that are sold pursuant to
such Public Offering.
 
“Corporate Conversion” has the meaning set forth in Section 9.11(b).
 
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

 
- 3 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Distribution” means each distribution made by the Company to a Unitholder,
whether in cash, property or securities of the Company and whether by
liquidating distribution, redemption, repurchase or otherwise; provided that
none of the following shall be a Distribution: (i) any redemption or repurchase
by the Company of any securities of the Company in connection with the
termination of employment of an employee of the Company or any of its
Subsidiaries or any service provider of the Company or any of its Subsidiaries,
and (ii) any recapitalization, exchange or conversion of securities of the
Company, and any subdivision (by unit split or otherwise) or any combination (by
reverse unit split or otherwise).
 
“Eligible Service Provider” has the meaning set forth in Section 3.8(a).
 
“Equity Agreement” has the meaning set forth in Section 3.1(b).
 
“Equity Securities” means (i) units (including, without limitation, the Units),
stock or other equity interests in the Company (including, without limitation,
other classes, groups or series thereof having such relative rights, powers,
and/or obligations as may from time to time be established by the Board,
including rights, powers, and/or duties different from, senior to or more
favorable than existing classes, groups and series of units, stock and other
equity interests in the Company, and including, without limitation, any
so-called “profits interests”), (ii) obligations, evidences of Indebtedness or
other securities or interests convertible or exchangeable into, or exercisable
for, units, stock or other equity interests in the Company, and (iii) warrants,
options or other rights to purchase or otherwise acquire units, stock or other
equity interests in the Company.
 
“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.
 
“Excluded Issuances” means issuances of: (i) Units set forth on the Schedule of
Unitholders as of the date hereof, (ii) Equity Securities in connection with
debt financings, refinancings or similar transactions approved by the Board
(other than any such transaction in which any Founder Investor is issued Equity
Securities), (iii) Equity Securities upon exercise or conversion or exchange of
debt securities, other Equity Securities which were issued in compliance with
Section 3.1(c) or Equity Securities which were issued in an issuance which is
exempt from Section 3.1(c), (iv) Equity Securities issued in connection with any
transactions involving the Company or any of its Subsidiaries and other Persons
that are deemed “strategic” transactions and that are approved, in each case, by
the Board (including, without limitation, Equity Securities issued in connection
with joint ventures and similar arrangements or as consideration in connection
with an acquisition transaction), (v) Equity Securities issued to officers,
directors, consultants, employees or other service providers to the Company or
any of its Subsidiaries pursuant to incentive or other compensation plans
(including any Management Incentive Plan) or any other arrangements that are
approved by the Board; (vi) Units issued in connection with any Unit split, Unit
dividend or recapitalization of the Company, (vii) Equity Securities pursuant to
a Corporate Conversion effectuated in accordance with Section 9.11 of this
Agreement or otherwise pursuant to a Public Offering; or (viii) Units issued to
Founder Investors pursuant to Section 3.1(d)(ii).
 
“Excluded Unitholder” has the meaning set forth in Section 3.1(c)(i).
 
“Exclusivity Units” has the meaning set forth in Section 9.13(a).
 
 “Exempt Transfers” has the meaning set forth in Section 9.1.
 
“Exercise Period” has the meaning set forth in Section 3.1(c)(ii).
 
“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value determined according to Article XIV.

 
- 4 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Family Group” means, as to any particular Person, (i) such Person's spouse and
descendants (whether natural, adopted or by marriage), (ii) any trust solely for
the benefit of such Person and/or such Person's spouse and/or descendants and
(iii) any partnerships or limited liability companies where the only partners or
members are such Person and/or such Person's spouse and/or descendants.
 
“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Board and which is permitted or required by Code Section 706.
 
“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Board or as required by the Code.
 
“Fiscal Year” means the calendar year ending on December 31, or such other
annual accounting period as may be established by the Board or as required by
the Code.
 
“Forfeiture Allocations” has the meaning set forth in Section 4.2.
 
“Founder Equity” means (i) the Units issued from time to time to one or more of
the Founder Investors hereunder and/or pursuant to any Equity Agreement and any
other Equity Securities issued to or acquired by the Founder Investors, and
(ii) any securities issued directly or indirectly with respect to the foregoing
securities by way of a unit split, unit dividend, or other division of
securities, or in connection with a combination of securities, recapitalization,
merger, consolidation, or other reorganization. As to any particular securities
constituting Founder Equity, such securities shall remain Founder Equity in the
hands of transferees but such securities shall cease to be Founder Equity when
they have been (A) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, (B) distributed
to the public through a broker, dealer or market maker pursuant to Rule 144
under the Securities Act (or any similar provision then in force), or
(C) redeemed or repurchased by the Company or any Subsidiary or any designee
thereof.
 
“Founder Investors” means, collectively, Rob Fried, and Persons designated as
Founder Investors from time to time by the Manager.
 
 “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity or
instrumentality exercising executive, legislative, judicial, regulatory, police
or administrative functions of government.
 
“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business which
are not more than 120 days past due), (iv) any commitment by which a Person
assures a creditor against loss (including, without limitation, contingent
reimbursement obligations with respect to letters of credit), and (v) any credit
or loan agreement or facility or other agreement, instrument or document
evidencing, creating or relating to any of the foregoing.
 
“Indemnified Person” has the meaning set forth in Section 6.4(a).

 
- 5 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, (i) does not own, directly or indirectly, in excess of
20% of the Units on a fully diluted basis (a “20% Owner”), (ii) is not
controlling, controlled by or under common control with any such 20% Owner,
(iii) is not an affiliated investment fund of such 20% Owner, and (iv) is
neither a portfolio company of any such 20% Owner nor a Subsidiary of any
portfolio company of any such 20% Owner.
 
“Involuntary Transfer” means any transfer or attempted transfer, encumbrance or
other purported disposition by or in which any Member (other than a Founder
Investor) shall be deprived or divested of any right, title or interest in or to
any of the Units of such Member, including any transfer to a creditor pursuant
to court order, any transfer in connection with a reorganization, insolvency,
dissolution, bankruptcy or similar proceeding, any transfer to a public officer
or agency pursuant to any abandoned property or escheat law, any transfer to the
spouse or former spouse of a Member (other than a Founder Investor) as a result
of or incident to any dissolution of marriage, marital separation or similar
event, any levy of attachment or execution or otherwise by operation of law
(other than a Transfer pursuant to Section 9.2 or 9.3 or an Exempt Transfer)
 
“IRS Notice” has the meaning set forth in Section 8.3(a).
 
“Liquidation Assets” has the meaning set forth in Section 12.2(b).
 
“Liquidation FMV” has the meaning set forth in Section 12.2(b).
 
“Liquidation Statement” has the meaning set forth in Section 12.2(b).
 
“Losses” means items of Company loss and deduction determined according to
Section 3.2(b).
 
 “Management Equity” means (i) the Units that may be issued to Management
Members pursuant to this Agreement and/or any Equity Agreements and identified
from time to time by the Board on the Schedule of Unitholders under the
subheading titled “Management Members” and (ii) any securities issued directly
or indirectly with respect to the foregoing securities by way of a unit split,
unit dividend, or other division of securities, or in connection with a
combination of securities, recapitalization, merger, consolidation, or other
reorganization. As to any particular securities constituting Management Equity,
such securities shall remain Management Equity in the hands of transferees but
such securities shall cease to be Management Equity when they have been (A)
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, (B) distributed to the public
through a broker, dealer or market maker pursuant to Rule 144 under the
Securities Act (or any similar provision then in force) or (C) redeemed or
repurchased by the Company or any Subsidiary or designee thereof or any Founder
Investor, or forfeited to the Company.
 
“Majority Founder Investors” means the Founder Investors holding a majority of
Units then held by all of the Founder Investors.
 
“Management Incentive Plan” means the plan or program, if any, established by
the Board to facilitate the grant of Management Incentive Units to Eligible
Service Providers, as in effect from time to time.
 
“Management Member(s)” means the Persons that may from time to time be listed
under the subheading titled “Management Members” on the Schedule of Unitholders
attached hereto, and any other Member who acquires Equity Securities after the
date hereof and/or enters into an Equity Agreement after the date hereof
pursuant to the terms of Section 3.1, and in either case is designated as a
“Management Member” by the Board.

 
- 6 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Management Incentive Unit Agreements” means those certain Management Incentive
Unit Agreements by and among the Company and certain Eligible Service Providers
as in effect from time to time and which may, at the discretion of the Board, be
entered into pursuant to, and subject to the terms of, a Management Incentive
Plan.
 
“Management Incentive Units” has the meaning set forth in Section 3.8(a).
 
“Manager” means a Manager on the Board, who, for purposes of the Delaware Act,
will be deemed a “manager” (as defined in the Delaware Act) but will be subject
to the rights, obligations, limitations and duties set forth in this Agreement.
 
“Member” means each of the Founder Investors, the Management Members, each other
Person listed on the Schedule of Unitholders attached hereto, and any Person
admitted to the Company as a Substituted Member or Additional Member; but only
for so long as such Person is shown on the Company's books and records as the
owner of one or more Units.
 
“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).
 
“Non-Exercising Unitholder” has the meaning set forth in Section 3.1(c)(iv).
 
“Original LLC Agreement” has the meaning set forth in the preamble to this
Agreement.
 
“Other Business” has the meaning set forth in Section 6.6.
 
“Other Members” has the meaning set forth in Section 9.2(a).
 
“Other Unitholders” means each holder of Units other than a Founder Investor.
 
“Over-Allotment Notice” has the meaning set forth in Section 3.1(c)(iv).
 
“Over-Allotment Notice Exercise Period” has the meaning set forth in Section
3.1(c)(iv).
 
“Participation Threshold” has the meaning set forth in Section 3.8(b).
 
“Permitted Transferee” means (i) with respect to any Person who is an
individual, a member of such Person's Family Group; provided that the Transferee
is not engaged in competition with the Company or any of its Subsidiaries, as
determined by the Board, and (ii) with respect to the Founder Investors, to any
Affiliate.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an association, a Governmental Entity or any other
entity.
 
“Prime Rate” means, as of any date, a variable rate per annum equal to the rate
of interest most recently published by The Wall Street Journal as the “prime
rate” at large U.S. money center banks.
 
“Pro Rata Share” means with respect to each Unit, the proportional amount such
Unit would receive if an amount equal to the Company Total Equity Value were
distributed to all Units in accordance with Section 4.1(c), and with respect to
each Unitholder, such Unitholder's pro rata share of Company Total Equity Value
represented by all Units owned by such Unitholder, in each case as determined in
good faith by the Board.
 
 
- 7 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Profits” means items of the Company income and gain determined according to
Section 3.2(b).
 
“Proportional Share” has the meaning set forth in Section 3.1(c)(i).
 
“Proposed Transfer Notice” means written notice from an Other Unitholder setting
forth the terms and conditions of a proposed Transfer, which at a minimum shall
contain all material terms and conditions (including price and form of
consideration) of the proposed Transfer of Units and the identity of the
prospective Transferee, which Transferee must be a bona fide third party that is
not an Affiliate or member of the Family Group of or otherwise related to, by
blood or marriage, the Other Unitholder.
 
“Public Offering” means any underwritten sale of common equity securities of the
Company (or any corporate successor thereto) pursuant to an effective
registration statement under the Securities Act filed with the Securities and
Exchange Commission.
 
“Regulatory Allocations” has the meaning set forth in Section 4.3(e).
 
“Sale of the Company” means either (i) the sale, lease, license, transfer,
conveyance or other disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company, or
(ii) a transaction or a series of related transactions (including by way of
merger, consolidation, recapitalization, reorganization or sale of securities by
the holders of securities of the Company) the result of which is that (A) the
Unitholders immediately prior to such transaction or series of related
transactions are (after giving effect to such transaction or series of related
transactions) no longer, in the aggregate, the “beneficial owners” (as such term
is defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities
Exchange Act), directly or indirectly through one or more intermediaries, of
more than 50% of the voting power of the outstanding voting securities of the
Company and (B) the Founder Investors are no longer entitled to appoint a
majority of the Managers to the Board. Notwithstanding the foregoing, (a) no
such transaction or series of related transactions (including by way of merger,
consolidation, recapitalization, reorganization, sale of units or otherwise) in
connection with a Public Offering of the Company (or a corporate successor
thereto) shall be deemed a Sale of the Company, and (b) a Sale of the Company
shall not include any such transaction or series of related transactions
effected by the issuance of voting securities by the Company, unless in
connection with such issuance the Company either (x) redeems securities of the
Company outstanding immediately prior to such issuance having a redemption price
equal to more than 50% of the Company Total Equity Value immediately prior to
such issuance or (y) makes a distribution upon the securities of the Company
outstanding immediately prior to such issuance in an amount equal to more than
50% of the Company Total Equity Value immediately prior to such issuance payable
other than in cash out of earnings or earned surplus and other than a
distribution payable solely in equity securities of the Company.
 
“Sale Notice” has the meaning set forth in Section 9.2(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.
 
“Sellers’ Representative” has the meaning set forth in Section 9.3(a)(iv).

 
- 8 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 “Sub Board” has the meaning set forth in Section 5.2(a)(iii).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, and
without limitation, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
 
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 10.1.
 
“Supply Agreement” has the meaning set forth in Section 9.13(a).
 
 “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any transferee liability and any interest,
penalties or additions to tax or additional amounts in respect of the foregoing.
 
“Tax Distribution” has the meaning set forth in Section 4.1(a).
 
“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.
 
“Taxable Year” means the Company's accounting period for federal income tax
purposes determined pursuant to Section 8.2.
 
“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof, but excluding conversions and redemptions or repurchases of
Units or stock by the Company made in accordance with this Agreement. The terms
“Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.
 
“Transferring Unitholder” has the meaning set forth in Section 9.2(a).
 
“Treasury Regulations” means the income tax regulations promulgated under the
Code, as amended from time to time.

 
- 9 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


“Unit” means a Unit owned by a Member or an Assignee in the Company representing
a fractional part of the interests in Profits, Losses and Distributions of the
Company held by all Members and Assignees and shall include, without limitation,
Class A Units and Class B Units; provided that any class, group or series of
Units issued shall have the relative rights, powers and obligations set forth in
this Agreement.
 
“Unitholder” means a holder of one or more Units, as reflected on the Company's
books and records.
 
“Unreturned Capital” means, with respect to any Unit, an amount equal to the
excess, if any, of (i) the aggregate amount of Capital Contributions made with
respect to such Unit, minus (ii) the aggregate amount of prior Distributions
made by the Company with respect to such Unit pursuant to Section 4.1(c)(i)
(including pursuant to Section 12.2(c)).
 
“Vested Units” means, with respect to any Units that are subject to vesting
pursuant to any Equity Agreement or Management Incentive Unit Agreement, Units
that have vested in accordance with the terms of any such Equity Agreement, and
with respect to all other Units, all such Units. For the avoidance of doubt, all
Class A Units are Vested Units.
 
ARTICLE II
 
ORGANIZATIONAL MATTERS
 
2.1      Formation of the Company. The Company was formed on July 1, 2015
pursuant to the provisions of the Delaware Act.  The Members hereby ratify the
acts of the authorized representative in connection with the formation thereof.
 
2.2      Limited Liability Company Agreement. The Members and the Company hereby
execute this Agreement for the purpose of establishing the governance of the
affairs of the Company and the conduct of its business in accordance with the
provisions of the Delaware Act. The Members hereby agree that during the term of
the Company set forth in Section 2.6 the rights, powers and obligations of the
Unitholders with respect to the Company will be determined in accordance with
the terms and conditions of this Agreement and (except where the Delaware Act
provides that such rights, powers and obligations specified in the Delaware Act
shall apply “unless otherwise provided in a limited liability company agreement”
or words of similar effect and such rights, powers and obligations are set forth
in this Agreement) the Delaware Act; provided that, notwithstanding the
foregoing, Section 18-210 of the Delaware Act (captioned “Contractual Appraisal
Rights”) and Section 18-305(a) of the Delaware Act (captioned “Access to and
Confidentiality of Information; Records”) shall not apply or be incorporated
into this Agreement (but with it being understood that this proviso shall not
affect the obligations of the Company under Section 7.2 and Section 7.4).
 
2.3      Name. The name of the Company shall be “Healthspan Research LLC.” The
Board may change the name of the Company at any time and from time to time.
Notification of any such change shall be given to all Unitholders. The Company's
business may be conducted under its name and/or any other name or names deemed
advisable by the Board.
 

 
- 10 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


2.4      Purpose. The purpose and business of the Company shall be to (a) sell
dietary supplement products containing Nicotinamide Riboside and other
ingredients, and (b) engage in any other lawful acts or activities for which
limited liability companies may be organized under the Delaware Act.
 
2.5      Principal Office; Registered Office. The principal office of the
Company shall be located at 3130 Wilshire Blvd., 4th Floor, Santa Monica,
California 90403, or at such other place as the Board may from time to time
designate, and all business and activities of the Company shall be deemed to
have occurred at its principal office. The Company may maintain offices at such
other place or places as the Board deems advisable. Notification of any such
change shall be given to all Unitholders. The address of the registered office
of the Company in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Board may designate from time to
time in the manner provided by applicable law, and the registered agent for
service of process on the Company in the State of Delaware at such registered
office shall be the registered agent named in the Certificate or such Person or
Persons as the Board may designate from time to time in the manner provided by
applicable law.
 
2.6      Term. The term of the Company commenced on July 1, 2015 and shall
continue in existence until termination and dissolution thereof in accordance
with the provisions of Article XII.
 
2.7      No State-Law Partnership. The Unitholders intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Unitholder be a partner or joint venturer of any other
Unitholder by virtue of this Agreement, for any purposes other than as set forth
in the last sentence of this Section 2.7, and neither this Agreement nor any
other document entered into by the Company or any Unitholder relating to the
subject matter hereof shall be construed to suggest otherwise. The Unitholders
intend that the Company shall be treated as a partnership for federal and, as
applicable, state or local income tax purposes, and that each Unitholder and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.
 
 
- 11 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


ARTICLE III

 
CAPITAL CONTRIBUTIONS
 
3.1      Unitholders.
 
(a)         Capital Contributions; Schedule of Unitholders. Each Unitholder
named on the Schedule of Unitholders attached hereto has made a Capital
Contribution to the Company in the amount and on the date specified thereon in
exchange for the Units specified thereon. Any reference in this Agreement to the
Schedule of Unitholders shall be deemed a reference to the Schedule of
Unitholders as amended and in effect from time to time. The Company may (but
need not) issue certificates representing the Units (“Certificated Units”). The
Company may issue fractional Units. The ownership by a Member of Units shall
entitle such Unitholder to allocations of Profits and Losses and other items and
Distributions of cash and other property as set forth in Article IV for the
particular class, group or series of which such Unit is a part.
 
(b)         Issuance of Additional Units and Interests. Subject to compliance
with Sections 3.1(c) and (d) (only to the extent applicable), the Board shall
have the right at any time and from time to time to authorize and cause the
Company to create and/or issue Equity Securities of the Company to any Person,
in which event, (i) all Units of a class, group or series shall be diluted in an
equal manner as to the other Units of such class, group or series, with respect
to such issuance, subject to differences in rights and preferences of different
classes, groups and series of Equity Securities, and (ii) the Board shall have
the power to amend this Agreement and/or the Schedule of Unitholders to reflect
such additional issuances and dilution and to make any such other amendments as
it deems necessary or desirable to reflect such additional issuances (including,
without limitation, amending this Agreement to increase the number of Equity
Securities of any class, group or series, to create and authorize a new class,
group or series of Equity Securities and to add the terms of such new class,
group or series including economic and governance rights which may be different
from, senior to or more favorable than the other existing Equity Securities), in
each case without the approval or consent of any other Person. Any Person who
acquires Equity Securities may be admitted to the Company as a Member in
accordance with Section 10.2. In connection with any issuance of Units, the
Person who acquires such Units shall execute a counterpart to this Agreement,
accepting and agreeing to be bound by all terms and conditions hereof, and shall
enter into such other documents, instruments and agreements to effect such
purchase and evidence the terms and conditions thereof (including Transfer
restrictions, vesting and forfeiture or buyback provisions) as are required by
the Board (each, an “Equity Agreement”). Each Person who acquires Units shall in
exchange for such Units make a Capital Contribution to the Company in accordance
with such Person's Equity Agreement or, if none, in an amount to be determined
by the Board in its sole discretion (which may be zero).
 
 
- 12 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(c)      Preemptive Rights.
 
(i)           Except for Excluded Issuances, if the Company sells or offers to
sell any Equity Securities (including Units) to any Person, the Company shall
offer to sell to each Unitholder (other than Excluded Unitholders (as defined
below)) the number of Equity Securities equal to the quotient obtained by
dividing (A) the aggregate Capital Contributions made to the Company by such
Unitholder, by (B) the aggregate Capital Contributions made to the Company by
all Unitholders (such Unitholder's "Proportional Share"); provided that no
Unitholder who is not an "accredited investor" as such term is defined under the
Securities Act and the rules and regulations promulgated thereunder (any such
Unitholder, an "Excluded Unitholder") shall have any rights under this Section
3.1(c).  Each such Unitholder (other than Excluded Unitholders) shall be
entitled to purchase such Equity Securities at the most favorable price and on
the most favorable terms as such Equity Securities are to be offered; provided
that if all Persons entitled to purchase or receive such Equity Securities are
required to also purchase other securities of the Company, the Unitholders
exercising their rights pursuant to this Section 3.1(c) shall also be required
to purchase the same strip of securities (on the same terms and conditions) that
such other Persons are required to purchase.  The purchase price for all
securities offered to such Unitholders hereunder shall be payable in the same
form as shall be paid by any proposed purchaser.
 
(ii)           In order to exercise its purchase rights pursuant to Section
3.1(c)(i), a Unitholder must within ten (10) calendar days after delivery by the
Company of written notice describing in reasonable detail the securities being
offered (the “Exercise Period”), the purchase price thereof, the payment terms
and such Unitholder's Proportional Share, deliver a written notice to the
Company describing such Unitholder's election hereunder.
 
(iii)           No later than ten (10) calendar days following the expiration of
the Exercise Period, the Company shall notify each exercising Unitholder in
writing of the aggregate number of Units that the Unitholders have agreed to
purchase pursuant to Section 3.1(c)(ii) (the "Over-allotment Notice"). Each
exercising Unitholder exercising its rights to purchase its Proportional Share
in full shall have a right of over-allotment such that if any other Unitholder
fails to exercise its right under this Section 3.1(c) to purchase its
Proportional Share of the offered Units (each, a “Non-Exercising Unitholder”),
such exercising Unitholder may purchase its Proportional Share of such
Non-Exercising Unitholder 's allotment by giving written notice to the Company
within ten (10) calendar days of receipt of the Over-allotment Notice (the
“Over-allotment Exercise Period”).
 
(iv)           Upon the expiration of the  Over-Allotment Exercise Period
described above, the Company shall be entitled to sell such securities which
such Unitholders have not elected to purchase during the ninety (90) calendar
days following such expiration at a price not less than, and on other terms and
conditions no more favorable to the purchasers thereof than, that offered to
such Unitholders.  Any securities offered or sold by the Company after such
ninety (90) day period (other than Excluded Issuances) must be reoffered to such
Unitholders pursuant to the terms of this Section 3.1(c).
 
(v)           The rights of the Unitholders under this Section 3.1(c) shall
terminate upon the consummation of a Public Offering.

 
- 13 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(d)         Anti-Dilution.
 
(i)           Except as set forth in Section 3.1(d)(ii) below and Excluded
Issuances, to the extent that that Company issues any additional Units
(“Additional Units”), and the purchase price per Unit is based on a valuation of
the Company of less than $10,000,000 (as determined without regard to the
operation of this Agreement and the issuance of Adjusting Units (as defined
below)) (a “Dilutive Transaction”), contemporaneously with the Dilutive
Transaction the Company will issue Chromadex additional Class A Units in an
amount that provides Chromadex with the number of Units that they would have
held in the Company had they purchased their existing Class A Units for the
price per Unit paid by the investors in the Dilutive Transaction (the “Adjusting
Units”). As a result of the adjustment, the new investor(s) under the Dilutive
Transaction will also receive Adjusting Units in an amount necessary to provide
the new investor(s) with the percentage interest in the Company contemplated by
the Dilutive Transaction.
 
(ii)           Notwithstanding Sections 3.1(b) and 3.1(d)(i) above, to the
extent that the Company issues any Class A Units to the Founder Investors (other
than Rob Fried) for a nominal capital contribution or a capital contribution
determined by the Manager, in its reasonable discretion, to be less than Fair
Market Value (the “Initial Founder Issuances”), no Unitholder other than Rob
Fried shall be diluted as to Initial Founder Issuances and such transactions
will not be considered Dilutive Transactions.
 
(e)         Certain Representations and Warranties. By executing this Agreement
(or, after the date hereof, any counterpart or joinder to this Agreement) and in
connection with the issuance of Equity Securities to such Unitholder, each
Unitholder represents and warrants to the Company as follows:
 
(i)           The Equity Securities being acquired by such Unitholder pursuant
to this Agreement or otherwise will be acquired for such Unitholder's own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act or any applicable state securities laws, and the
Equity Securities will not be disposed of in contravention of the Securities Act
or any applicable state securities laws.
 
(ii)           Such Unitholder is sophisticated in financial matters and is able
to evaluate the risks and benefits of decisions respecting the investment in the
Equity Securities and is either (A) an executive officer of the Company or a
Subsidiary or Affiliate thereof or is a service provider knowledgeable about the
Company and its Subsidiaries, if any, or (B) an “accredited investor” as such
term is defined under the Securities Act and the rules and regulations
promulgated thereunder.
 
(iii)           Such Unitholder is able to bear the economic risk of his, her or
its investment in the Equity Securities for an indefinite period of time because
the Equity Securities have not been registered under the Securities Act or
applicable state securities laws and are subject to substantial restrictions on
Transfer set forth herein and, therefore, cannot be sold unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available and in compliance with such
restrictions on Transfer set forth herein.
 
(iv)           Such Unitholder has had an opportunity to ask questions and
receive answers concerning the terms and conditions of the offering of the
Equity Securities and has had full access to such other information concerning
the Company and its Subsidiaries, if any, and Affiliates as he, she or it has
requested.

 
- 14 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(v)           Such Unitholder has received and carefully read a copy of this
Agreement. This Agreement and each of the other agreements contemplated hereby
to be executed by such Unitholder (including any Equity Agreement) constitute
the legal, valid and binding obligation of such Unitholder, enforceable in
accordance with their terms, and the execution, delivery and performance of this
Agreement and such other agreements do not and will not conflict with, violate
or cause a breach of any agreement, contract or instrument to which such
Unitholder is a party or any judgment, order or decree to which such Unitholder
is subject or create any conflict of interest with the Company or any of its
Subsidiaries or Affiliates, or any of their present or former customers.
 
(vi)           Such Unitholder is a resident of the state, or has its principal
place of business in the state, set forth under his or her name on the Schedule
of Unitholders attached hereto.
 
(vii)           Such Unitholder is not guaranteed to receive any Distributions
(including Tax Distributions) and such Distributions will be made only when and
if determined by the Board.
 
(viii)           Such Unitholder has been given the opportunity to consult with
independent legal counsel regarding his, her or its rights and obligations under
this Agreement and has consulted with such independent legal counsel regarding
the foregoing (or, after carefully reviewing this Agreement, has freely decided
not to consult with independent legal counsel), fully understands the terms and
conditions contained herein and therein and intends for such terms to be binding
upon and enforceable against him, her or it.
 
3.2      Capital Accounts.
 
(a)         Maintenance of Capital Accounts. The Company shall maintain a
separate Capital Account for each Unitholder according to the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv). For this purpose, the Company may, upon
the occurrence of the events specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of the Company property.
 
(b)         Computation of Income, Gain, Loss and Deduction Items. For purposes
of computing the amount of any item of the Company income, gain, loss or
deduction to be allocated pursuant to Article IV and to be reflected in the
Capital Accounts, the determination, recognition and classification of any such
item shall be the same as its determination, recognition and classification for
federal income tax purposes (including any method of depreciation, cost recovery
or amortization used for this purpose); provided that:
 
(i)           The computation of all items of income, gain, loss and deduction
shall include those items described in Code Section 705(a)(1)(B) or Code Section
705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for federal income tax purposes.
 
(ii)           If the Book Value of any Company property is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.
 
(iii)           Items of income, gain, loss or deduction attributable to the
disposition of the Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.

 
- 15 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(iv)           Items of depreciation, amortization and other cost recovery
deductions with respect to the Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property's Book Value in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(g).
 
(v)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).
 
3.3      Negative Capital Accounts. No Unitholder shall be required to pay to
any other Unitholder or the Company any deficit or negative balance which may
exist from time to time in such Unitholder's Capital Account (including upon and
after dissolution of the Company).
 
3.4      No Withdrawal. No Person shall be entitled to withdraw any part of such
Person's Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided herein.
 
3.5      Loans From Unitholders. Loans by Unitholders to the Company shall not
be considered Capital Contributions. If any Unitholder shall loan funds to the
Company in excess of the amounts required hereunder to be contributed by such
Unitholder to the capital of the Company, the making of such loans shall not
result in any increase in the amount of the Capital Account of such Unitholder.
The amount of any such loans shall be a debt of the Company to such Unitholder
and shall be payable or collectible in accordance with the terms and conditions
upon which such loans are made.
 
3.6      Distributions In-Kind. To the extent that the Company distributes
property in-kind to the Unitholders, the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
Section 4.1 and such property shall be treated as if it were sold for an amount
equal to its Fair Market Value and any resulting gain or loss shall be treated
as an item of Profits or Losses and allocated to the Unitholders' Capital
Accounts in accordance with Sections 4.2 through 4.4.
 
3.7      Transfer of Capital Accounts. The original Capital Account established
for each Substituted Member shall be in the same amount as the Capital Account
of the Unitholder (or portion thereof) to which such Substituted Member
succeeds, at the time such Substituted Member is admitted to the Company. The
Capital Account of any Unitholder shall be increased or decreased by means of
the transfer to it of all or part of the Units of another Unitholder. Any
reference in this Agreement to a Capital Contribution of or Distribution to a
Unitholder that has succeeded any other Unitholder shall include any Capital
Contributions or Distributions previously made by or to the former Unitholder on
account of the Units of such former Unitholder transferred to such successor
Unitholder.

 
- 16 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


3.8      Management Incentive Units.
 
(a)         From time to time after the date hereof, the Board shall have the
power and discretion to approve the issuance to any employee, officer, Manager,
director, consultant or advisor of the Company or any of its Subsidiaries (each
an “Eligible Service Provider”) of authorized but unissued Units representing a
fractional part of the interests in Profits, Losses and Distributions of the
Members and having the rights and obligations specified with respect to Class B
Units or such other class of Units as the Board may establish from time to time
in this Agreement (“Management Incentive Units”). The Board shall have the power
and discretion to establish a Management Incentive Plan setting forth such terms
and conditions as the Board shall deem appropriate to facilitate the issuance of
Management Incentive Units. The Board shall have the power and discretion to
approve which Eligible Service Providers shall be offered and issued such
Management Incentive Units, the number of Management Incentive Units to be
offered and issued to each such Eligible Service Provider, the vesting,
forfeiture and other restrictions, if any, governing such Management Incentive
Units, the purchase price therefor, if any, and the any such other terms and
conditions as it shall deem appropriate. In connection with any approved
issuance to any Eligible Service Provider of Management Incentive Units
hereunder, such Eligible Service Provider shall execute a counterpart to this
Agreement, or otherwise be deemed to have become a party to this Agreement by
executing a Management Incentive Unit Agreement, accepting and agreeing to be
bound by all terms and conditions hereof, and shall enter into such other
documents and instruments to effect such purchase (including, without
limitation, a Management Incentive Unit Agreement) as are required by the Board.
This Section 3.8, together with any Management Incentive Plan and the Management
Incentive Unit Agreements pursuant to which the Management Incentive Units are
issued, are intended to qualify as a compensatory benefit plan within the
meaning of Rule 701 of the Securities Act and the issuance of Management
Incentive Units pursuant hereto is intended to qualify for the exemption from
registration under the Securities Act provided by Rule 701; provided that the
foregoing shall not restrict or limit the Company's ability to issue any
Management Incentive Units pursuant to any other exemption from registration
under the Securities Act available to the Company.
 
(b)         As of the date of each grant of Management Incentive Units to an
Eligible Service Provider, the Board shall establish an initial “Participation
Threshold” amount with respect to each such Management Incentive Unit granted on
such date. Unless otherwise determined by the Board or provided in the
applicable Management Incentive Unit Agreement, the Participation Threshold with
respect to a Management Incentive Unit shall be equal to or greater than the
result of (i) the amount that would be distributed with respect to all Units
pursuant to Section 4.1(c)(ii) in a hypothetical transaction in which the
Company sold all of its assets for Fair Market Value and distributed the
proceeds therefrom in liquidation of the Company pursuant to Section 12.2 (as
determined immediately prior to the issuance of such Management Incentive Unit,
but taking into account all Capital Contributions, if any, with respect to all
Units issued as part of the issuance of such Management Incentive Unit) minus
(ii) the total Capital Contributions (if any) made by the Eligible Service
Provider receiving such Management Incentive Unit with respect to all Management
Incentive Units received by such Eligible Service Provider as part of the same
issuance; provided that, for the avoidance of doubt, no Capital Contributions
shall be made by the Eligible Service Provider if and to the extent such
Management Incentive Units are intended for U.S. federal income tax purposes to
be “profits interests” within the meaning of Internal Revenue Service Revenue
Procedures 93-27 and 2001-43. The Board may designate a series number for
Management Incentive Units that have the same Participation Threshold, which
Participation Threshold may differ from the Participation Thresholds of other
series of Management Incentive Units not included in such subset.
 
(c)         Each Management Incentive Unit's Participation Threshold may be
adjusted (in the sole discretion and as determined by the Board) after the grant
of such Management Incentive Unit in the following manner:

 
- 17 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(i)           in the event of any Distribution with respect to the Units
pursuant to Section 4.1(c)(ii) or any redemption or repurchase of Units by the
Company, the Participation Threshold of each Management Incentive Unit
outstanding at the time of such Distribution, redemption, or repurchase shall be
reduced (but not below zero) by the amount of such Distribution per Unit or the
amount paid by the Company per Unit to redeem or repurchase such Units;
 
(ii)           in the event of any Capital Contribution with respect to Units
issued after such Management Incentive Unit is issued, the Participation
Threshold of such Management Incentive Unit may be increased by the amount of
such Capital Contribution; and
 
(iii)           in the event of any change in the Company's capital structure
not addressed in Section 3.8(c)(i) or Section 3.8(c)(ii) above, the Board may
(but shall not be obligated to) equitably adjust the Participation Thresholds of
the outstanding Management Incentive Units to the extent necessary (in the
Board's good faith judgment) to prevent such capital structure change from
changing the economic rights represented by the Management Incentive Units in a
manner that is disproportionately favorable or unfavorable in relation to the
economic rights of other classes of outstanding Units; provided, however, that,
no such adjustment shall be made if and to the extent that such Management
Incentive Units are intended for U.S. federal income tax purposes to be “profits
interests” within the meaning of Internal Revenue Service Revenue Procedures
93-27 and 2001-43 and the adjustment would cause the Management Incentive Units
to cease to be treated as profits interests.
 
(d)         The grant of Management Incentive Units and the Participation
Thresholds of each holder's Management Incentive Units shall be set forth on the
Schedule of Unitholders, and the Schedule of Unitholders may be amended by the
Board (without the requirement of an approval from any Member) from time to time
by the Company as necessary to reflect the grant of Management Incentive Units
and any adjustments to the Participation Thresholds of outstanding Management
Incentive Units required pursuant to this Section 3.8.
 
(e)         The Management Incentive Units issued to any Eligible Service
Provider shall become vested in accordance with the vesting schedule set forth
by the Board in connection with the issuance of such Management Incentive Units
(and, if applicable, reflected in the relevant Management Incentive Unit
Agreement).
 
(f)         The Management Incentive Units to be issued under this Agreement are
intended for U.S. federal income tax purposes to be “profits interests” within
the meaning of Internal Revenue Service Revenue Procedures 93-27 and 2001-43.
FURTHER, EACH ELIGIBLE SERVICE PROVIDER THAT IS ISSUED MANAGEMENT INCENTIVE
UNITS SHALL MAKE AND FILE WITH THE INTERNAL REVENUE SERVICE A “SECTION 83(B)
ELECTION” IN SUCH FORM AS REQUIRED BY APPLICABLE TREASURY REGULATIONS. ANY
SECTION 83(B) ELECTION SHALL BE FILED WITHIN THIRTY (30) DAYS OF THE GRANT DATE
OF A MANAGEMENT INCENTIVE UNIT TO AN ELIGIBLE SERVICE PROVIDER AND SUCH ELIGIBLE
SERVICE PROVIDER SHALL DELIVER A DULY FILED COPY THEREOF TO THE COMPANY WITHIN
TEN (10) DAYS AFTER FILING.

 
- 18 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION



ARTICLE IV

 
DISTRIBUTIONS AND ALLOCATIONS;
 
REDEMPTION
 
4.1      Distributions.
 
(a)         Tax Distributions. To the extent funds of the Company may be
available for distribution by the Company (as determined by the Board in its
sole discretion) and a Distribution thereof is permitted by applicable law and
any financing agreements to which the Company or its Subsidiaries, if any, is a
party, the Board shall cause the Company to distribute to the Unitholders with
respect to each Fiscal Quarter an amount of cash (a “Tax Distribution”) which in
the judgment of the Board equals (i) the amount of taxable income allocable to
the Unitholders in respect of such Fiscal Quarter (net of taxable Losses
allocated to the Unitholder in respect of prior Fiscal Quarters and not
previously taken into account under this clause), multiplied by (ii) the
Applicable Tax Rate, with such Tax Distribution to be made to the Unitholders in
the same proportions that taxable income was allocated to the Unitholders during
such Fiscal Quarter (net of taxable Losses allocated to the Unitholder in
respect of prior Fiscal Quarters and not previously taken into account under
this clause). To the extent any Unitholder receives Tax Distributions that are
attributable to items of income or gain allocated in accordance with, or in the
same manner as, Code Section 704(c), such Tax Distributions shall be treated as
advance Distributions to such Unitholder in the order of priority set forth in
Section 4.1(b) and 4.1(c).
 
(b)         Other Distributions. Except as otherwise set forth in Section 4.1(a)
or Section 4.1(c), the Board may (but shall not be obligated to) make
Distributions at any time or from time to time, but each such Distribution shall
be made to all holders of Vested Units ratably among such holders based upon the
number of Vested Units held by each such holder immediately prior to such
Distribution; provided that no Management Incentive Unit shall be entitled to
receive any Distributions pursuant to this Section 4.1(b) unless the aggregate
Distributions (other than Tax Distributions) to all Unitholders prior to and
including such Distribution equals or exceeds the Participation Threshold for
such Management Incentive Unit.
 
(c)         Distributions upon a Sale of the Company. In the event of a Sale of
the Company, each Unitholder shall receive in exchange for the Units held by
such Unitholder, Distributions in the following order of priority (and with it
being understood that determinations regarding the timing and amount of
Distributions in connection with a Sale of the Company shall be made by the
Board):
 
(i)           first, to the holders of Class A Units ratably among such holders
based upon the aggregate Unreturned Capital with respect to all outstanding
Class A Units held by each such holder immediately prior to such Distribution,
until the aggregate Unreturned Capital with respect to each such holder's Class
A Units has been reduced to zero;
 
(ii)           second, to all holders of Vested Units ratably among such holders
based upon the number of Vested Units held by each such holder immediately prior
to such Distribution; provided that no Management Incentive Unit shall be
entitled to receive any Distributions pursuant to this Section 4.1(c)(ii) unless
the aggregate Distributions (other than Tax Distributions) to all Unitholders
prior to and including such Distribution equals or exceeds the Participation
Threshold for such Management Incentive Unit.

 
- 19 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


provided, however, that if such consideration includes any securities and due
receipt thereof by any Unitholder would require under applicable law (A) the
registration or qualification of such securities or of any Person as a broker or
dealer or agent with respect to such securities or (B) the provision to any
Unitholder of any information other than such information as a prudent issuer
would generally furnish in an offering made solely to “accredited investors” as
defined in Regulation D promulgated under the Securities Act, the Company may,
in its sole discretion, cause to be paid to any such Unitholder in lieu thereof,
against surrender of the Units which would have otherwise been sold by such
Unitholder, an amount in cash equal to the Fair Market Value of the securities
which such Unitholder would otherwise receive as of the date of the issuance of
such securities in exchange for the Units. Each Unitholder shall take all
necessary or desirable actions (including executing documents) in connection
with the Distribution of the aggregate consideration from any such transaction
as requested by the Board.
 
4.2      Allocations.  Except as otherwise provided in Section 4.3, Profits and
Losses for any Fiscal Year shall be allocated among the Unitholders in such a
manner as to reduce or eliminate, to the extent possible, any difference, as of
the end of such Fiscal Year, between (a) the sum of (i) the Capital Account of
each Unitholder, (ii) such Unitholder's share of Minimum Gain, and (iii) such
Unitholder's partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)) and (b) the respective net amounts, positive
or negative, which would be distributed to them or for which they would be
liable to the Company under the Delaware Act, determined as if the Company were
to (i) liquidate the assets of the Company for an amount equal to their Book
Value and (ii) distribute the proceeds of liquidation pursuant to Section 12.2.
For the avoidance of doubt, solely for purposes of making such allocation all of
the Units shall be treated as Vested Units. The Unitholders acknowledge that
allocations like those described in Proposed Treasury Regulation Section
1.704-1(b)(4)(xii)(c) (“Forfeiture Allocations”) may result from the allocations
of Profits and Losses provided for in this Agreement. For the avoidance of
doubt, the Company is entitled to make Forfeiture Allocations and, once required
by applicable final or temporary guidance, allocation of Profits and Losses will
be made in accordance with Proposed Treasury Regulation Section
1.704-1(b)(4)(xii)(c) or any successor provision or guidance.
 
4.3      Special Allocations.
 
(a)         Partner Nonrecourse Deductions and Minimum Gain Chargeback. Losses
attributable to partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) shall be allocated in the manner required by Treasury
Regulations Section 1.704-2(i). If there is a net decrease during a Taxable Year
in partner nonrecourse debt minimum gain (as determined pursuant to Treasury
Regulations Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Unitholders
in the amounts and of such character as determined according to Treasury
Regulations Section 1.704-2(i)(4) and 1.704-2(j)(2).
 
(b)         Nonrecourse Deductions and Minimum Gain Chargeback. Nonrecourse
deductions (as determined according to Treasury Regulations Section
1.704-2(b)(1)) for any Taxable Year shall be allocated to each Unitholder
ratably among such Unitholders based upon the manner in which Profits are
allocated among the Unitholders for such Taxable Year. Except as otherwise
provided in Section 4.3(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Unitholder shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulations Section
1.704-2(f). This Section 4.3(b) is intended to be a Minimum Gain chargeback
provision that complies with the requirements of Treasury Regulations Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.

 
- 20 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(c)         Qualified Income Offset. If any Unitholder that unexpectedly
receives an adjustment, allocation or distribution described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) has an Adjusted Capital
Account Deficit as of the end of any Taxable Year, computed after the
application of Sections 4.3(a) and 4.3(b) but before the application of any
other provision of this Article IV, then Profits for such Taxable Year shall be
allocated to such Unitholder in proportion to, and to the extent of, such
Adjusted Capital Account Deficit. This Section 4.3(c) is intended to be a
qualified income offset provision as described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent therewith.
 
(d)         Allocation of Certain Profits and Losses. Profits and Losses
described in Section 3.2(b)(v) shall be allocated in a manner consistent with
the manner that the adjustments to the Capital Accounts are required to be made
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
 
(e)         Regulatory Allocations. The allocations set forth in Sections
4.3(a)-(d) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. The
Regulatory Allocations may not be consistent with the manner in which the
Unitholders intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
IV, but subject to the Regulatory Allocations, Profits and Losses shall be
reallocated among the Unitholders so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Unitholders to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. In
general, the Unitholders anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Unitholders so that the net amount of the
Regulatory Allocations and such special allocations to each such Unitholder is
zero. In addition, if in any Fiscal Year or Fiscal Period there is a decrease in
Minimum Gain, or in partner nonrecourse debt minimum gain, and application of
the minimum gain chargeback requirements set forth in Section 4.3(a) or
Section 4.3(b) would cause a distortion in the economic arrangement among the
Unitholders, the Unitholders may, if they do not expect that the Company will
have sufficient other income to correct such distortion, request the Internal
Revenue Service to waive either or both of such minimum gain chargeback
requirements. If such request is granted, this Agreement shall be applied in
such instance as if it did not contain such minimum gain chargeback requirement.
 
4.4      Offsetting Allocations. If, and to the extent that, any Unitholder is
deemed to recognize any item of income, gain, deduction or loss as a result of
any transaction between such Unitholder and the Company pursuant to Sections 83,
482, or 7872 of the Code or any similar provision now or hereafter in effect,
the Board may, if permitted by applicable law, allocate any corresponding Profit
or Loss to the Unitholder who recognizes such item in order to reflect the
Unitholders' economic interest in the Company.
 
4.5      Tax Allocations.
 
(a)         Allocations Generally. The income, gains, losses and deductions of
the Company will be allocated for federal, state and local income tax purposes
among the Unitholders in accordance with the allocation of such income, gains,
losses and deductions among the Unitholders for computing their Capital
Accounts; except that if any such allocation is not permitted by the Code or
other applicable law, the Company's subsequent income, gains, losses, deductions
and credits will be allocated among the Unitholders so as to reflect as nearly
as possible the allocation set forth herein in computing their Capital Accounts.
 
 
- 21 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)         Code Section 704(c) Allocations. Items of the Company taxable
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company shall be allocated among the Unitholders in accordance
with Code Section 704(c) so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its Book Value. In addition, if the Book Value of any the Company asset is
adjusted pursuant to the requirements of Treasury Regulation Section
1.704-1(b)(2)(iv)(e) or (f), then subsequent allocations of items of taxable
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c). The
Board shall determine all allocations pursuant to this Section 4.5(b) using a
method that is reasonable under Treasury Regulation Section 1.704-3.
 
(c)         Allocation of Tax Credits, Tax Credit Recapture, Etc. Allocations of
tax credits, tax credit recapture, and any items related thereto shall be
allocated to the Unitholders according to their interests in such items as
determined by the Board taking into account the principles of Treasury
Regulations Sections 1.704-1(b)(4)(ii), 1.704-1(b)(4)(xi) and
1.704-1T(b)(4)(xi).
 
(d)         Effect of Allocations. Allocations pursuant to this Section 4.5 are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Unitholder's Capital Account
or share of Profits, Losses, Distributions (other than Distributions pursuant to
Section 4.1(a)) or other Company items pursuant to any provision of this
Agreement.
 
4.6      Indemnification and Reimbursement for Payments on Behalf of a
Unitholder. If the Company is required by law to make any payment to a
Governmental Entity that is specifically attributable to a Unitholder or a
Unitholder's status as such (including, without limitation, federal withholding
taxes, state personal property taxes, and state unincorporated business taxes),
then such Unitholder shall indemnify and hold harmless and contribute to the
Company in full for the entire amount paid (including interest, penalties and
related expenses). The Board may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person's obligation to
indemnify the Company under this Section 4.6. A Unitholder's obligation to
indemnify and make contributions to the Company under this Section 4.6 shall
survive the termination, dissolution, liquidation and winding up of the Company,
and for purposes of this Section 4.6, the Company shall be treated as continuing
in existence. The Company may pursue and enforce all rights and remedies it may
have against each Unitholder under this Section 4.6, including instituting a
lawsuit to collect such indemnification and contribution, with interest
calculated at a rate equal to the Prime Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by law),
compounded on the last day of each Fiscal Quarter.
 
ARTICLE V

 
MANAGEMENT
 
5.1      Authority of Board.
 
(a)         Sole Authority. Except for situations in which the approval of one
or more of the Members is expressly and specifically required by the express
terms of this Agreement, and subject to the provisions of this Section 5.1,
(i) the Board shall conduct, direct and exercise full control over all
activities of the Company (including, subject to Section 3.1(c)), all decisions
relating to the issuance of additional Equity Securities and the voting and sale
of, and the exercise of other rights with respect to, the equity securities of
its Subsidiaries), (ii) all management powers over the business and affairs of
the Company shall be exclusively vested in the Board, and (iii) the Board shall
have the sole power to bind or take any action on behalf of the Company, or to
exercise any rights and powers (including, without limitation, the rights and
powers to take certain actions, give or withhold certain consents or approvals,
or make certain determinations, opinions, judgments, or other decisions) granted
to the Company under this Agreement or any other agreement, instrument, or other
document to which the Company is a party.

 
- 22 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)      Certain Actions. Without limiting the generality of the foregoing:
 
(i)           the Board shall have the right to exercise all rights and powers
of the Company (whether such rights and powers are expressly and specifically
granted to the Company under the terms of an agreement to which the Company is a
party, or arise as a result of the Company's ownership of securities or
otherwise) to amend or consent to an amendment, modification, or waiver of the
Equity Agreements and to take actions, give or withhold consents or approvals,
waive or require the satisfaction of conditions, or make determinations,
opinions, judgments, or other decisions which are granted to the Company under
the Equity Agreements;
 
(ii)           subject only to the provisions of Section 9.3, the Board shall
have sole discretion and right to enter into any agreement regarding, and have
sole authority to approve on behalf of the Company and all of the Members, a
Sale of the Company, or any merger, consolidation or other transaction involving
the Company;
 
(iii)           the Board shall have the right to determine the timing and
amount of any equity investment in the Company and to effect amendments to this
Agreement in order to effectuate such equity investments; and
 
(iv)           the Board shall have the right to hire or terminate the
employment of any officer or employee of the Company and determine the terms and
conditions thereof.
 
5.2      Composition of the Board.
 
(a)         Number and Appointment.  The Board shall initially consist of one
(1) Manager. Thereafter, the number of Managers on the Board shall be
established from time to time by the Board. Rob Fried shall be the initial
member of the Board (each a, “Manager” and together, the “Managers”):
 
(b)         Term. Each Manager appointed shall serve until a successor is
appointed in accordance with the terms hereof or his or her earlier resignation,
death or removal or such time as he is no longer eligible to serve on the Board
pursuant to the terms hereof. Each Manager may be removed from the Board only by
the holders of Class A Units holding a majority of the Class A Units. A Manager
may resign at any time upon written notice to the Company. Such resignation
shall be effective upon receipt unless it is specified to be effective at some
other time or upon the happening of some other event.
 
(c)         Vacancies. A vacancy in the Board because of resignation, death or
removal of a Manager will be filled by a majority of the Board.  If the Board
fails to appoint a Manager pursuant to the terms of this Section 5.2, such
position in the Board shall remain vacant until the Board exercises its right to
appoint a Manager as provided hereunder. Newly created managerships resulting
from any increase in the authorized number of Managers may be filled by a
majority of the Board.
 
5.3      Board Actions; Meetings.
 
(a)                 At any and all meetings of, and with respect to any written
consents of, the Board or any committee of any of the Board, each Manager shall
be entitled to one (1) vote at such meeting or in connection with any written
consent. Unless another percentage is set forth herein or required by applicable
law, any determination or action required or permitted to be taken by the Board
shall be taken by a majority of the votes entitled to be cast by the Managers
then in office (through meetings of the Board or written consents pursuant to
this Section 5.3). A majority of the Managers shall constitute a quorum
sufficient for conducting meetings and making decisions. The votes constituting
a majority of all votes entitled to be cast at a meeting at which a quorum is
present shall be an act of the Board.

 
- 23 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)         Regular meetings of the Board may be held on such date and at such
time and at such place as shall from time to time be determined by the Board.
Special meetings of the Board may be called from time to time by any
Manager.  Notice of each special meeting of the Board stating the date, place
and time of such meeting shall be given to each Manager by hand, telephone,
telecopy, electronic mail, overnight courier or the U.S. mail at least
twenty-four (24) hours prior to any meeting of the Board. Notice may be waived
before or after a meeting or by attendance without protest at such meeting. Any
action to be taken by the Board may be taken at a meeting of the Board or by a
written consent executed by the Managers having not less than the minimum number
of votes that would be necessary to authorize or take such action at a meeting.
Prompt notice of the taking of any action by the Board without a meeting by less
than unanimous written consent shall be given to those Managers who did not
consent in writing to the action. Managers may participate in a meeting of the
Board by means of telephone conference or similar communications equipment by
which all Persons participating in the meeting can communicate with each other
and such participation in a meeting shall constitute presence in person at the
meeting. Any Manager unable to attend a meeting of the Board may designate
another Manager as his or her proxy. The Board may adopt such other procedures
governing meetings and the conduct of business at such meetings as it shall deem
appropriate.
 
5.4      Delegation of Authority. The Board may, from time to time, delegate to
one or more Persons (including any Member and including through the creation and
establishment of one or more other committees) such authority and duties as the
Board may deem advisable. Any delegation pursuant to this Section 5.4 may be
revoked at any time by the Board and no such delegation shall deprive the Board
of any power or authority to take the same actions so delegated.
 
5.5      Purchase of Units. The Board may cause the Company to purchase or
otherwise acquire Units; provided that this provision shall not in and of itself
obligate any Unitholder to sell any Units to the Company. So long as any such
Units are owned by the Company, such Units will not be considered outstanding
for any purpose.
 
5.6      Limitation of Liability.
 
(a)         Waiver of Liability. Except as otherwise provided herein or in any
agreement entered into by such Person and the Company and to the maximum extent
permitted by the Delaware Act, no present or former Manager nor any such
Manager's Affiliates, employees, agents or representatives shall be liable to
the Company or to any Member for any act or omission performed or omitted by
such Person in its capacity as Manager; provided that, except as otherwise
provided herein, such limitation of liability shall not apply to the extent the
act or omission was attributable to fraud or such Person's gross negligence,
willful misconduct or knowing violation of law as determined by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected). Each Manager shall be entitled to
rely upon the advice of legal counsel, independent public accountants and other
experts, including financial advisors, and any act of or failure to act by such
Manager in good faith reliance on such advice shall in no event subject such
Manager or any of such Manager's Affiliates, employees, agents or
representatives to liability to the Company or any Member.

 
- 24 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)         Fiduciary Duty. Except as expressly set forth herein or required by
law, no activity by any Manager shall constitute a breach of any fiduciary duty,
if any such duty is owed, to the Company or any Member of the Company. Any
fiduciary duties (including any duties of care, disclosure or loyalty) that a
Manager might otherwise have to the Company or the Members of the Company are
hereby eliminated, except to the extent otherwise required by law. Nothing in
this Section 5.6(b) shall be construed as (i) eliminating any duty or obligation
that a paid employee of the Company or any Subsidiary of the Company may have to
the Company or such Subsidiary, whether by contract, at law, in equity, or
otherwise, or (ii) limiting or otherwise affecting any Person’s obligations or
rights under any contract or agreement to which they are a party, including
where the Company or any of its Subsidiaries is a counter-party.
 
(c)         Board Discretion. Whenever in this Agreement or any other agreement
contemplated herein the Board is permitted or required to take any action or to
make a decision or determination, the Board shall or may, as the case may be,
take such action or make such decision or determination in its sole discretion,
unless another standard is expressly set forth herein or therein. Except as
otherwise set forth herein, whenever in this Agreement or any other agreement
contemplated herein the Board is permitted or required to take any action or to
make a decision or determination in its “sole discretion” or “discretion,” with
“complete discretion” or under a grant of similar authority or latitude, each
Manager shall be entitled to consider such interests and factors as such Manager
desires, including the interests of the Members appointing such Manager and such
Manager may give preference to the interests of the Members appointing him over
the interests of any other Member or stakeholder of the Company.
 
(d)         Good Faith and Other Standards. Whenever in this Agreement or any
other agreement contemplated herein the Board is permitted or required to take
any action or to make a decision or determination in its “good faith” or under
another express standard, each Manager shall act under such express standard
and, to the extent permitted by applicable law, shall not be subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein, and,  so long as such Manager acts in good faith (as
contemplated herein), the resolution, action or determinations so made, taken or
provided by the Board shall not constitute a breach of this Agreement or any
other agreement contemplated herein or impose liability upon such Manager or any
of such Manager's Affiliates, employees, agents or representatives.
 
(e)         Effect on Other Agreements, Liabilities and Obligations. This
Section 5.6 shall not in any way affect, limit or modify (i) any Person's
liabilities or obligations under any employment agreement, consulting agreement,
management services agreement, confidentiality agreement, noncompetition
agreement, nonsolicitation agreement or any similar agreement with the Company
or any of its Subsidiaries, if any, or (ii) any fiduciary duties owed by Rob
Fried to Chromadex arising in connection with his service as a director on
Chromadex's or any of its subsidiaries' boards of directors or boards of
managers.

 
- 25 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


5.7      Officers. The Board by vote or resolution shall have the power to
appoint officers and agents to act for the Company with such titles, if any, as
the Board deems appropriate and to delegate to such officers or agents such of
the powers as are granted to the Board hereunder, including the power to execute
documents on behalf of the Company, as the Board may in its sole discretion
determine; provided, however, that no such delegation by the Board shall cause
the Persons constituting the Board to cease to be the “managers” of the Company
within the meaning of the Act.  The officers so appointed may include persons
holding titles such as Chief Executive Officer, President, Vice President,
Secretary, Assistant Secretary, Treasurer, or Assistant Treasurer or any other
titled determined by the Board. Unless the authority of the officer in question
is limited in the document appointing such officer or is otherwise specified by
the Board, any officer so appointed shall have the same authority to act for the
Company as a corresponding officer of a Delaware corporation would have to act
for a Delaware corporation in the absence of a specific delegation of authority;
provided, however, that, for purposes of clarity, unless such power is
specifically delegated to the officer in question either for a specific
transaction or generally, no such officer shall have the power to, on behalf of
the Company or any of its Subsidiaries (a) lease or acquire real property, (b)
borrow money or issue notes, debentures, securities, equity or other interests,
(c) make investments in (other than the investment of surplus cash in the
ordinary course of business) or acquire securities of any Person, (d) give
guarantees or give indemnities except in the ordinary course of business
consistent with past practices in commercial contracts, (e) merge, liquidate or
dissolve the Company or any of its Subsidiaries, (f) sell or lease all or any
substantial portion of the assets of the Company or any of its Subsidiaries, or
(g) take any action which requires the consent of any one or more Members or is
prohibited hereunder, in each case, other than immaterial transactions or
agreements in the ordinary course of business consistent with past practice, and
compensation payments to employees in the ordinary course of business consistent
with past practice.
 
5.8      Information Rights. In addition to the information required to be
provided pursuant to Article VII, the Manager shall keep the Members reasonably
informed of any material fact that would be reasonably expected to have a
material impact on the financial position of the Company.
 
ARTICLE VI

 
RIGHTS AND OBLIGATIONS OF UNITHOLDERS AND MEMBERS
 
6.1      Limitation of Liability.
 
Except as otherwise required by the Delaware Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Unitholder, Member or Manager shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Unitholder or
acting as a Member or Manager of the Company, other than such Unitholder's
obligation to make Capital Contributions to the Company pursuant to the terms
and conditions hereof, any Equity Agreement or any other agreement respecting
the issuance and sale or grant of Equity Securities; provided that a Unitholder
shall be required to return to the Company any Distribution made to it in clear
and manifest accounting or similar error. The immediately preceding sentence
shall constitute a compromise to which all Unitholders have consented within the
meaning of the Delaware Act. Notwithstanding anything contained herein to the
contrary, the failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its business and affairs
under this Agreement or the Delaware Act shall not be grounds for imposing
personal liability on the Unitholders, Members or Managers for liabilities of
the Company, except to the extent constituting fraud or willful misconduct by
such Unitholders, Members or Managers.
 
 
- 26 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


6.2      Lack of Authority. No Unitholder or Member, in its capacity as such,
has the authority or power to act for or on behalf of the Company in any manner
or way, to bind the Company, or do any act that would be (or could be construed
as) binding on the Company, in any manner or way, or to make any expenditures on
behalf of the Company, unless such specific authority has been expressly granted
to, and not revoked from, such Member by the Board, and the Unitholders and
Members hereby consent to the exercise by the Board of the powers conferred on
it by law and this Agreement.
 
6.3      No Right of Partition. No Unitholder or Member shall have the right to
seek or obtain partition by court decree or operation of law of any the Company
property, or the right to own or use particular or individual assets of the
Company.
 
6.4      Indemnification.
 
(a)         Generally. Subject to Section 4.6 and Section 5.6, the Company
hereby agrees to indemnify and hold harmless any Person (each an “Indemnified
Person”) to the fullest extent permitted under the Delaware Act, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any such amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including attorney
fees, judgments, fines, excise taxes or penalties) reasonably incurred or
suffered by such Person (or one or more of such Person's Affiliates) by reason
of the fact that such Person is or was a Unitholder or Member or is or was
serving as a Manager, officer, director, principal or member of the Company or
is or was serving at the request of the Company as a managing member, manager,
officer, director, principal or member of another corporation, partnership,
joint venture, limited liability company, trust or other enterprise, including a
Subsidiary of the Company; provided that no Indemnified Person shall be
indemnified for any expenses, liabilities and losses suffered that are
attributable to such Indemnified Person's or its Affiliates' (excluding, for
purposes hereof, the Company's and its Subsidiaries') willful misconduct or
knowing violation of law as determined by a final judgment, order or decree of
an arbitrator or a court of competent jurisdiction (which is not appealable or
with respect to which the time for appeal therefrom has expired and no appeal
has been perfected) or for any present or future breaches of any
representations, warranties or covenants by such Indemnified Person or its
Affiliates' (excluding, for purposes hereof, the Company's and its
Subsidiaries'), employees, agents or representatives contained herein or in any
other agreement with the Company or its Subsidiaries. Expenses, including
attorneys' fees and expenses, incurred by any such Indemnified Person in
defending a proceeding shall be paid by the Company in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking by or on behalf of such Indemnified Person to repay such amount
if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company.
 
(b)         Nonexclusivity of Rights. The right to indemnification and the
advancement of expenses conferred in this Section 6.4 shall not be exclusive of
any other right which any Person may have or hereafter acquire under any
statute, agreement, law, vote of the Board or otherwise. The Board may grant any
rights comparable to those set forth in this Section 6.4 to any employee, agent
or representative of the Company or such other Persons as it may determine.
 
(c)         Insurance. The Company may maintain insurance, at its expense, to
protect any Indemnified Person against any expense, liability or loss described
in Section 6.4(a) whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 6.4.

 
- 27 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(d)         Limitation. Notwithstanding anything contained herein to the
contrary (including in this Section 6.4), any indemnity by the Company relating
to the matters covered in this Section 6.4 shall be provided out of and to the
extent of the Company’s assets only, and no Unitholder (unless such Unitholder
otherwise agrees in writing or is found in a final decision by a court of
competent jurisdiction to have personal liability on account thereof) shall have
personal liability on account thereof or shall be required to make additional
Capital Contributions to help satisfy such indemnity of the Company (except as
expressly provided herein).
 
(e)         Savings Clause. If this Section 6.4 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Indemnified Person
pursuant to this Section 6.4 to the fullest extent permitted by any applicable
portion of this Section 6.4 that shall not have been invalidated and to the
fullest extent permitted by applicable law.
 
6.5      Members Right to Act»
 
(a)         For situations for which the approval of the Members generally
(rather than the approval of the Board or a particular group of Members) is
specifically and expressly required by this Agreement or by non-voting
provisions of applicable law, the Members shall act through meetings and written
consents as described in this Section 6.5. Except as otherwise expressly
provided herein and as otherwise required by applicable law, (i) Class B Units
shall have no voting rights under this Agreement or the Delaware Act and
(ii) the Members holding Class A Units shall be entitled to one vote per Class A
Unit on all matters to be voted on by the Members. The actions by the Members
permitted hereunder may be taken at a meeting called by the Board or by Members
holding at least a majority of the Units entitled to vote or consent on the
matter on at least forty-eight (48) hours' prior written notice to the other
Members entitled to vote or consent thereon, which notice shall state the
purpose or purposes for which such meeting is being called. The actions taken by
the Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof. The actions by
the Members entitled to vote or consent may be taken by Members by written
consent (without a meeting and without a vote) so long as such consent is signed
by the Members having not less than the minimum number of Units that would be
necessary to authorize or take such action at a meeting at which all Members
entitled to vote thereon were present and voted. Prompt notice of the action so
taken without a meeting shall be given to those Members entitled to vote or
consent who have not consented in writing. Any action taken pursuant to such
written consent of the Members shall have the same force and effect as if taken
by the Members at a meeting thereof.
 
(b)         To the fullest extent permitted by law, the holders of the Class B
Units hereby waive any rights to vote in respect of such Class B Units on any
matters as a separate class and agree that the holders of the Class B Units
shall not vote separately on any matters submitted to the Unitholders, but
instead any matters requiring a vote of the holders of the Class B Units as a
separate class shall be determined by the holders of all Units voting as a
single class. To the fullest extent permitted by law, the holders of the Class B
Units hereby agree to vote their Class B Units as directed by the Majority of
the holders of Class A Units with respect to any matters on which the Class B
Units shall be entitled to vote as a class separate from the holders of the
Class A Units.

 
- 28 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


6.6      Investment Opportunities and Conflicts of Interest. The Unitholders
expressly acknowledge and agree that, subject to the terms of any other
agreement to which they may be bound, (a) the Managers and the Founder Investors
are permitted to have, and may presently or in the future have, investments or
other business relationships with Persons engaged in the Business other than
through the Company or any of its Subsidiaries (an “Other Business”), (b) the
Managers and the Founder Investors have and may develop a strategic relationship
with businesses that are and may be competitive or complementary with the
Company or its Subsidiaries, if any, (c) none of the Managers or the Founder
Investors will be prohibited by virtue of their respective investments in the
Company or its Subsidiaries, if any, or their service as Manager or service on
the Company’s or their respective Subsidiaries' board of managers or directors
or as officers from pursuing and engaging in any such activities, (d) none of
the Managers or Founder Investors will be obligated to inform or present the
Company or its Subsidiaries, if any, or the Board of any such opportunity,
relationship or investment, (e) the other Unitholders will not acquire or be
entitled to any interest or participation in any Other Business as a result of
the participation therein of any of the Managers or the Founder Investors,
(f) the involvement of the Managers or the Founder Investors in any Other
Business will not constitute a conflict of interest by such Persons with respect
to the Company or its Unitholders or any of the Company's Subsidiaries (if any),
and (g) the Managers or the Founder Investors, and/or their respective
Affiliates will not be prohibited from entering into agreements, transactions or
relationships with the Company and/or its Subsidiaries, provided such
agreements, transactions, or relationships are approved by the Board.
 
ARTICLE VII

 
BOOKS, RECORDS, ACCOUNTING AND REPORTS; INSPECTION
 
7.1      Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company's business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 7.2 or pursuant to
applicable laws. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Unitholders pursuant to
Articles III and IV, and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Board.
 
7.2      Tax Reports. The Company shall use reasonable efforts to deliver or
cause to be delivered, within ninety (90) days after the end of each Fiscal
Year, to each Person who was a Unitholder at any time during such Fiscal Year
all information necessary for the preparation of such Person's United States
federal and state income tax returns.
 
7.3      Transmission of Communications.  Each Person that owns or controls
Units on behalf of, or for the benefit of, another Person or Persons shall be
responsible for conveying any report, notice or other communication received
from the Company to such other Person or Persons.
 
 
- 29 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


7.4      Financial Statements.  Each Member, shall have the right to receive all
of the following information from the Company (a) within one hundred twenty
(120) days after the end of each Fiscal Year, in reasonable detail, prepared in
accordance with GAAP and certified by the Manager or principal financial or
accounting officer of the Company, (i) consolidated statements of income and
cash flows of the Company and its Subsidiaries, if any, for such Fiscal Year,
and (ii) consolidated balance sheets of the Company and its Subsidiaries, if
any, as of the end of such Fiscal Year; and (b) if required by any Member's
auditors to render an opinion in connection with such Member's financial
position, within forty-five (45) days after the end of each Fiscal Quarter, in
reasonable detail, prepared in accordance with GAAP, except as noted thereon and
subject to normal and recurring year-end adjustments and the absence of notes,
certified by the Manager or principal financial or accounting officer of the
Company, (i) consolidated statements of income and cash flows of the Company and
its Subsidiaries, if any, for such Fiscal Quarter, and (ii) consolidated balance
sheets of the Company and its Subsidiaries, if any, as of the end of such Fiscal
Quarter. Notwithstanding the foregoing requirements to deliver certain financial
statements, the delivery of any such financial statements by the Company or any
of its Subsidiaries, if any, to any Member or any of its Affiliates pursuant to
any other agreement or arrangement between the Company or any of its
Subsidiaries, if any, and such Member or any of its Affiliates shall be deemed
to satisfy the Company's obligations to such Member hereunder.
 
7.5      Confidentiality; Non-Solicit; Non-Disparagement.
 
(a)           Each Member acknowledges that the Confidential Information (as
defined below) is a valuable, special, sensitive, proprietary and a unique asset
of the Company or its Subsidiaries, if any, the continued confidentiality of
which is essential to the continuation of their business, and the improper
disclosure or use of which could severely and irreparably damage the Company and
its Subsidiaries, if any. Each Member agrees, for and on behalf of itself, its
legal representatives, and its transferees, successors and assigns, that all
Confidential Information is the property of the Company and its Subsidiaries
(and not of such Member). Each Member further agrees that such Member (i) at all
times will continue to keep all Confidential Information strictly confidential
and (ii) will not at any time in the future, without the express prior written
approval of the Board, directly or indirectly, disclose, communicate or divulge
to any Person, or use or cause or authorize any person or entity to use any
Confidential Information, in each case, other than while such Member is employed
by the Company or its Subsidiaries, if any, and for the sole benefit of the
Company and its Subsidiaries, if any, in the ordinary course of such Member's
duties as an employee of the Company or its Subsidiaries, if any.
 
 
- 30 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)           Each Member also agrees that all work product of such Member while
he is employed or contracted by the Company or its Subsidiaries, if any, is work
made for hire and/or if not work made for hire, is automatically, immediately
and irrevocably assigned to and will become the sole property of the Company and
its Subsidiaries, if any, including all right, title and interest and goodwill
relating thereto of whatever kind or nature, without any further remuneration or
compensation to such Member. Each Member that is employed or contracted by the
Company or its Subsidiaries, if any, agrees and does hereby irrevocably and
automatically assign to the Company as the Company’s exclusive property, the
Member's entire right, title and interest in and to all work product and all
goodwill associated therewith or related thereto. “Confidential Information”
means all information, data and items relating to the Company or its
Subsidiaries (or any of their customers) which is valuable, confidential or
proprietary, including, without limitation, information relating to the
Company’s or its Subsidiaries formulas, accounts, receivables, customers and
customer lists and data, prospective customers and prospective customer lists
and data, vendors and vendor lists and data, business methods and procedures,
pricing techniques, business leads, budgets, memoranda, correspondence, designs,
plans, schematics, patents, copyrights, trademarks, equipment, tools, works of
authorship, reports, records, processes, pricing, costs, products, services,
margins, systems, software, service data, inventions, analyses, plans,
intellectual property, proprietary information, writings, trade secrets,
manuals, training materials and methods, sales and marketing materials and
compilations of and other items derived (in whole or in part) from the
foregoing. Confidential Information may be in either human, electronic or
computer readable form, including, but not limited to, software, source code, or
any other form. Each Member agrees not to reproduce any Confidential Information
(or materials containing or derived from Confidential Information) without the
prior written consent of the Board. The restrictions in this Section 7.5 will
not apply to any Member to the extent of any Confidential Information: (A) that
becomes publicly known without breach of such Member's obligations under this
Section 7.5, (B) that is required to be disclosed by law or by court order or
government order, provided that the Member seeks an appropriate protective order
for the information (or other appropriate protections), or (C) if such Member is
also an officer or employee of the Company or its Subsidiaries, if any, in the
performance of his duties solely for a proper purpose and for the benefit of the
Company or its Subsidiaries, if any.
 
(c)           If a final judicial determination is made that any of the
provisions of this Section 7.5 constitutes an unreasonable or otherwise
unenforceable restriction against a Member, then the Members and the Company
hereby agree that such provisions shall be rendered void only to the extent that
such judicial determination finds such provision to be unreasonable or otherwise
unenforceable. A court of competent jurisdiction shall have the power to reform
any provision of this Section 7.5 to the extent necessary to render such
provisions enforceable.
 
ARTICLE VIII

 
TAX MATTERS
 
8.1      Tax Elections. The Taxable Year shall be the Fiscal Year unless the
Board shall determine otherwise in accordance with applicable law. The Board
shall determine whether to make or revoke any available election pursuant to the
Code. Each Unitholder will upon request supply any information necessary to give
proper effect to such election.
 

 
- 31 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


8.2      Tax Controversies. A Member selected by the Board shall be the Tax
Matters Partner and, as such, shall be authorized to represent the Company (at
the Company's expense) in connection with all examinations of the Company's
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend the Company funds for professional services and
incurred in connection therewith and to be reimbursed by the Company for any
reasonable out-of-pocket expenses in connection with acting as the Tax Matters
Partner. Each Unitholder agrees to cooperate with the Tax Matters Partner and
the Company and to do or refrain from doing any or all things reasonably
requested by the Tax Matters Partner or the Company with respect to the conduct
of such proceedings.
 
8.3      Code Section 83 Safe Harbor Election.
 
(a)           By executing the Agreement, each Unitholder authorizes and directs
the Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in the Internal Revenue Service Notice 2005-43 (the “IRS
Notice”), or any successor guidance or provision, apply to any interest in the
Company transferred to a service provider by the Company in connection with
services provided to the Company on or after the effective date of such Revenue
Procedure. For purposes of making such Safe Harbor election, the Tax Matters
Partner is hereby designated as the “partner who has responsibility for federal
income tax reporting” by the Company and, accordingly, execution of such Safe
Harbor election by the Tax Matters Partner constitutes execution of a “Safe
Harbor Election” in accordance with Section 3.03(1) of the IRS Notice. The
Company and each Unitholder hereby agrees to comply with all requirements of the
Safe Harbor described in the IRS Notice, including, without limitation, the
requirement that each Unitholder shall prepare and file all federal income tax
returns reporting the income tax effects of each Unit issued by the Company that
qualifies for the Safe Harbor in a manner consistent with the requirements of
the IRS Notice. A Unitholder's obligations to comply with the requirements of
this Section 8.3 shall survive such Unitholder's ceasing to be a Unitholder of
the Company and/or the termination, dissolution, liquidation and winding up of
the Company, and, for purposes of this Section 8.3, the Company shall be treated
as continuing in existence.
 
(b)         Each Unitholder authorizes the Tax Matters Partner to amend this
Section 8.3 to the extent necessary to achieve substantially the same or similar
tax treatment with respect to any interest in the Company transferred to a
service provider by the Company in connection with services provided to the
Company as set for in Section 4 of the IRS Notice (e.g., to reflect changes from
the rules set for in the IRS Notice in subsequent Internal Revenue Service
guidance); provided that such amendment does not result in disproportionately
adverse treatment of any other Unitholder as compared to the treatment of a
Unitholder holding similar Units.
 

 
- 32 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


ARTICLE IX
 
TRANSFER OF UNITS; REPURCHASE OF UNITS
 
9.1      Transfer Restrictions. No Unitholder shall Transfer any Units or any
interest in any Units except as follows: (a) pursuant to Sections 9.2 (but
(other than the holders of Founder Equity) not as a Transferring Unitholder) or
9.3; (b) pursuant to the forfeiture and repurchase provisions set forth in any
applicable Equity Agreement hereof; (c) to their respective Permitted
Transferees; or (d) in the case of holders of Founder Equity, to any Person,
including in connection with an Approved Sale; provided that if the Founder
Investors have not elected to exercise their rights pursuant to Section 9.3 in
connection with an Approved Sale, such holders of Founder Equity comply with
Section 9.2 (collectively, the “Exempt Transfers”). Notwithstanding the
foregoing, the Founder Investors may, in their sole discretion, approve in
writing a Transfer of Units by one or more Other Unitholders. The restrictions
contained in this Section 9.1 and Sections 9.2, and 9.3 will terminate when the
Company (or its corporate successor) has sold its common securities pursuant to
a Public Offering or upon the consummation of a Sale of the Company. If any
Person acquires Units pursuant to clause (c) above as a Permitted Transferee by
virtue of (x) such Person's qualification as a member of a transferor's “Family
Group” under clauses (ii) or (iii) of the definition of “Family Group” or (y)
such Person's qualification as an affiliated investment fund of a transferor,
and such Person shall, at any time, cease to be either a member of such
transferor's Family Group or an affiliated investment fund of such transferor
(as applicable), then such Person shall transfer such Person's Units to a Person
that does qualify at the time of such required transfer as either a member of
the original transferor's Family Group or as an affiliated investment fund of
the original transferor. Additionally, the Board may prohibit any Transfer by a
Management Member or the Transfer of any Management Equity to any Person the
Board deems to be engaged in any business activity that is competitive with the
business of the Company and/or its Subsidiaries.
 
9.2      Tag Along Rights.
 
(a)         Participation Right. Except for Transfers that are Exempt Transfers
(other than pursuant to Section 9.1(d)), at least fifteen (15) days prior to any
Transfer by any holder of Founder Equity of any Units in connection with (i) a
Sale of the Company or (i) a sale of Units constituting more than fifteen
percent (15%) of such holder’s Units, each such Person making such Transfer (the
“Transferring Unitholder”), shall deliver a written notice (the “Sale Notice”)
to the Company and to the other Members (other than the Management Members with
respect to Management Incentive Units) (the “Other Members”), specifying in
reasonable detail the identity of the prospective Transferee(s), the number and
class of Units to be Transferred and the terms and conditions of the Transfer.
The Other Members which hold the same class of Units may elect to participate in
the contemplated Transfer with Units of the same class by delivering written
notice to the Transferring Unitholder within ten (10) days after delivery of the
Sale Notice. Such participation shall be based upon the Pro Rata Share
represented by the Units requested to be included by each Unitholder relative to
the Pro Rata Share of all Units held by the Unitholders participating in such
Transfer (including the Transferring Unitholder); provided that no Other Member
shall be entitled to Transfer Unvested Units pursuant to this Section 9.2. If
the Other Members have not elected to participate in the contemplated Transfer
(through notice to such effect or expiration of the ten (10) day period after
delivery of the Sale Notice), then the Transferring Unitholder may Transfer the
Units specified in the Sale Notice at a price and on terms no more favorable to
the Transferee(s) thereof than specified in the Sale Notice during the one
hundred eighty (180) day period immediately following the date of the delivery
of the Sale Notice. Any Transferring Unitholder's Units not Transferred within
such one hundred eighty (180) day period shall be subject to the provisions of
this Section 9.2 upon subsequent Transfer.

 
- 33 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)         Participation Procedure; Conditions. With respect to any Transfer
subject to Section 9.2(a), each Transferring Unitholder shall use its
commercially reasonable efforts to obtain the agreement of the prospective
Transferee(s) to the participation of the Other Members who have elected to
participate in any contemplated Transfer, and no Transferring Unitholder shall
Transfer any of its Units to any prospective Transferee if such prospective
Transferee(s) declines to allow the participation of the Other Members who have
timely elected to participate, unless in connection with such Transfer, one or
more of the Transferring Unitholders or their Affiliates purchase (on the same
terms and conditions on which such Units were sold to the Transferee(s)) the
number and class of Units from each Other Member which such Other Member would
have been entitled to sell pursuant to Section 9.2(a). Each Unitholder
Transferring Units pursuant to this Section 9.2 shall pay its pro rata share
(based on each such holder's share of the aggregate proceeds payable with
respect to its Units) of the expenses incurred by the Transferring Unitholder in
connection with such Transfer and shall be obligated to join based on its pro
rata share (based on each such holder's share of the aggregate proceeds paid
with respect to its Units) in any indemnification or other obligations that the
Transferring Unitholder agrees to provide in connection with such Transfer
(other than any such obligations that relate specifically to a particular
Unitholder, such as indemnification with respect to representations and
warranties given by a Unitholder regarding such Unitholder's title to and
ownership of Units); provided that unless a prospective Transferee permits a
Unitholder to give a guarantee, letter of credit or other mechanism (which shall
be dealt with on an individual basis), any escrow or holdback of proceeds of any
such transaction shall be withheld on a pro rata basis among all Unitholders
(based on each such holder's share of the aggregate proceeds payable with
respect to its Units); provided further that, in no event shall any Unitholder's
aggregate liability for any indemnification obligations exceed the net proceeds
actually received by such Unitholder. In the event of an Approved Sale, this
Section 9.2 shall not apply if the Founder Investors have elected to apply
Section 9.3 to such Approved Sale.
 
9.3      Approved Sale; Drag Along Obligations.
 
(a)      Approved Sale.
 
(i)           If the Majority Founder Investors approve a Sale of the Company
(an “Approved Sale”), each Member and each Unitholder (and each Person that
retains voting control of any Units Transferred to a Permitted Transferee) shall
vote for (whether at a meeting of Unitholders or by written consent), consent to
and raise no objections against, and not otherwise impede or delay, such
Approved Sale. In furtherance of the foregoing, if the Approved Sale is
structured as a (x) merger or consolidation, each Member and Unitholder shall
waive any dissenters rights, appraisal rights or similar rights in connection
with such merger or consolidation or (y) sale of Units, each Member and
Unitholder shall agree to sell, and shall sell, all of his, her or its Units and
rights to acquire Units (or, if less than all, than the same percentage or his,
her or its Units or rights as the Majority Founder Investors are selling) on the
terms and conditions approved by the Majority Founder Investors.
 
(ii)           Each Member and Unitholder shall take all necessary or desirable
actions in connection with the consummation of the Approved Sale as requested by
the Majority Founder Investors (including, without limitation, executing and
delivering any and all agreements, instruments and other documents executed by
any of the Majority Founder Investors, including any applicable purchase
agreement, stockholders agreement and/or indemnification and/or contribution
agreement and, only in the case of Unitholders and their Affiliates who are also
employees of the Company or any of its Subsidiaries, executing and delivering
non-competition and non-solicitation agreements and/or “rollover” agreements, in
each case, whether or not executed by the Majority Founder Investors) and
otherwise cooperating with the Majority Founder Investors, the prospective buyer
and their respective representatives with such Approved Sale.
 
 
- 34 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(iii)           In connection with any Approved Sale, each Member, Unitholder
and the Company shall (and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees, financial
advisors, consultants, attorneys and other agents and representatives to) take
all necessary or desirable actions in connection with the consummation of the
Approved Sale and any related transactions (including any auction or competitive
bid process in connection with or preceding such Approved Sale) as reasonably
requested by the Majority Founder Investors, including (A) retaining investment
bankers and other advisors approved by the Majority Founder Investors; (B)
participating in management meetings and preparing pitchbooks and confidential
information memorandums, (C) furnishing information and copies of documents, (D)
preparing and making filings with Governmental Entities; (E) providing
assistance with legal, accounting, tax, financial, benefits and other due
diligence; and (F) otherwise cooperating with the Majority Founder Investors,
the prospective buyer(s), any investment bankers, consultants or other
professional advisors who have been retained in connection with such Approved
Sale and their respective representatives.
 
(iv)           In furtherance of the foregoing, and not in limitation, if the
Majority Founder Investors, in connection with such Approved Sale, appoint a
sellers representative (the “Sellers’ Representative”), including any Founder
Investor, with respect to matters affecting the Members or Unitholders under the
applicable definitive transaction agreements following consummation of such
Approved Sale, then each Member and Unitholder agrees (A) to consent to (1) the
appointment of such Sellers’ Representative, (2) the establishment of any
applicable escrow, expense or similar fund in connection with any
indemnification or similar obligations, and (3) the payment of such Member’s or
Unitholders pro rata portion (from the applicable escrow or expense fund or
otherwise) of any and all reasonable fees and expenses to such Sellers’
Representative in connection with such Sellers’ Representative’s services and
duties in connection with such Approved Sale and its related service as the
representative of the Members and Unitholders, and (B) not to assert any claim
or commence any suit against the Sellers’ Representative or any other Members
with respect to any action or inaction taken or failed to be taken by the
Sellers’ Representative in connection with its service as the Sellers’
Representative, absent fraud or willful misconduct.
 
(b)      Condition. The obligations of the Members and Unitholders with respect
to the Approved Sale are subject to the satisfaction of the following
conditions: (i) that each Unitholder shall receive in exchange for the Units
held by such Unitholder the same portion of the aggregate consideration from
such transaction that such Unitholder would have received if such aggregate
consideration had been distributed by the Company in accordance with the
provisions of Section 4.1(c) and (ii) such Approved Sale is to an Independent
Third Party.

 
- 35 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(c)      Indemnification; Expenses. The Unitholders shall be severally obligated
to join on a pro rata basis (as if such indemnification obligations reduced the
aggregate proceeds available for distribution or payment to the Unitholders in
such Approved Sale) in any indemnification obligation the Majority Founder
Investors, as the case may be, have agreed to in connection with such Approved
Sale (other than any such obligations that relate specifically to a particular
Unitholder, such as indemnification with respect to representations and
warranties given by a Unitholder regarding such Unitholder's title to and
ownership of Units); provided that unless a prospective Transferee in such
Approved Sale permits a Unitholder to give a guarantee, letter of credit or
other mechanism (which shall be dealt with on an individual basis), any escrow
of proceeds of any such transaction shall be withheld on a pro rata basis among
all Unitholders (as if such escrow reduced the aggregate proceeds available for
distribution or payment to the Unitholders in such Approved Sale). Each
Unitholder shall pay its pro rata share (as if such expenses reduced the
aggregate proceeds available for distribution or payment to the Unitholders in
such Approved Sale) of the expenses incurred by the Unitholders pursuant to an
Approved Sale to the extent such expenses are incurred for the benefit of all
Unitholders (as determined by the Board). Expenses incurred by any Unitholder on
its own behalf (including the fees and disbursements of counsel, advisors and
other Persons retained by such holder in connection with the Approved Sale as
determined by the Board) will not be considered costs incurred for the benefit
of all Unitholders and, to the extent not paid by the Company, will be the
responsibility of such Unitholder. Each Unitholder shall enter into any other
agreement that the Majority Founder Investors approve and (other than
non-competition and non-solicitation agreements to be entered into by
Unitholders who are also employees of the Company or any of its Subsidiaries)
enter into on the same terms and conditions (other than as differences in such
terms and conditions might result from holdings of different classes of Units).
Without limiting the immediately prior sentence, each Unitholder shall enter
into any indemnification, contribution (including contribution among the Members
and the Company) or unitholder representative agreement requested by the
Majority Founder Investors to ensure compliance with this Section 9.3(c).
Notwithstanding anything to the contrary contained herein, in the event that any
indemnification obligations are incurred in connection with the Approved Sale,
each Unitholder's obligations for representations and warranties given pursuant
thereto shall not exceed the net proceeds received or receivable by such
Unitholder pursuant to such Approved Sale.
 
(d)      Purchaser Representative. If the Company and/or the Majority Founder
Investors enter into any negotiation or transaction for which Rule 506 (or any
similar rule then in effect) promulgated by the Securities and Exchange
Commission may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), the other
Unitholders shall, at the request of the Company or the Majority Founder
Investors, as the case may be, appoint a “purchaser representative” (as such
term is defined in Rule 501 promulgated under the Securities Act) designated by
the Company and reasonably acceptable to the Majority Founder Investors. If any
Unitholder so appoints a purchaser representative, the Company shall pay the
fees of such purchaser representative. However, if any Unitholder declines to
appoint the purchaser representative designated by the Company, such Unitholder
shall appoint another purchaser representative (reasonably acceptable to the
Company and the Majority Founder Investors), and such Unitholder shall be
responsible for the fees of the purchaser representative so appointed.
 
                (e)         No Grant of Dissenters Rights or Appraisal Rights.
In no manner shall this Section 9.3 be construed to grant to any Member or
Unitholder any dissenters rights or appraisal rights or give any Member or
Unitholder any right to vote in any transaction structured as a merger or
consolidation (it being understood that the Members hereby expressly waive
rights under Section 18-210 of the Delaware Act (entitled “Contractual Appraisal
Rights”) in all circumstances and grant to the Board and the Majority Founder
Investors the sole right to approve or consent to a merger or consolidation of
the Company without approval or consent of the Members or the Unitholders).

 
- 36 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


9.4      Effect of Assignment.
 
(a)         Termination of Rights. Any Member who shall assign any Units or
other interest in the Company shall cease to be a Member with respect to such
Units or other interest and shall no longer have any rights or privileges of a
Member with respect to such Units or other interest, except as provided in
Section 9.1.
 
(b)         Deemed Agreement. Any Person who acquires in any manner whatsoever
any Units or other interest in the Company, irrespective of whether such Person
has accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of the benefits of the acquisition thereof to
have agreed to be subject to and bound by all of the terms and conditions of
this Agreement that any predecessor in such Units or other interest in the
Company of such Person was subject to or by which such predecessor was bound.
 
9.5      Additional Restrictions on Transfer.
 
(a)         Execution of Counterpart. Except in connection with an Approved
Sale, each Transferee of Units or other interests in the Company (including any
Permitted Transferee) shall, as a condition prior to such Transfer, execute and
deliver to the Company a counterpart to this Agreement pursuant to which such
Transferee shall agree to be bound by the provisions of this Agreement.
 
(b)         Notice. In connection with the Transfer of any Units, the holder of
such Units will deliver written notice to the Company describing in reasonable
detail the Transfer or proposed Transfer.
 
(c)         Legal Opinion. No Transfer of Units or any other interest in the
Company may be made unless in the opinion of counsel, satisfactory in form and
substance to the Board (which opinion may be waived by the Board), such Transfer
would not violate any federal securities laws or any state or provincial
securities or “blue sky” laws (including any investor suitability standards)
applicable to the Company or the interest to be Transferred, or cause the
Company to be required to register as an “Investment Company” under the U.S.
Investment Company Act of 1940, as amended. Such opinion of counsel shall be
delivered in writing to the Company prior to the date of the Transfer.
 
(d)         No Avoidance of Provisions. No Unitholder shall directly or
indirectly (i) permit the Transfer of all or any portion of the direct or
indirect equity or beneficial interest in such Unitholder or (ii) otherwise seek
to avoid the provisions of this Agreement by issuing, or permitting the issuance
of, any direct or indirect equity or beneficial interest in such Unitholder, in
any such case in a manner which would fail to comply with this Article IX if
such Unitholder had Transferred Units directly.
 
(e)         Code Section 7704 Safe Harbor. In order to permit the Company to
qualify for the benefit of a “safe harbor” under Code Section 7704,
notwithstanding anything to the contrary in this Agreement, no Transfer of any
Unit or economic interest shall be permitted or recognized by the Company or the
Board (within the meaning of Treasury Regulation Section 1.7704-1(d)) if and to
the extent that such Transfer would cause the Company to have more than 100
partners (within the meaning of Treasury Regulation Section 1.7704-1(h),
including the look-through rule in Treasury Regulation Section 1.7704-1 (h)(3)).
 
(f)         Involuntary Transfers. Upon any Involuntary Transfer of any Units by
any Other Unitholder (for clarity, excluding the holders of Founder Equity), (i)
such Other Unitholder shall be deemed to have assigned its Units to a voting
trust (in form and substance reasonably acceptable to the Company); and (ii) the
Company shall have an irrevocable right (which shall be assignable) to acquire
the beneficial and legal interest in such Other Unitholder’s Units (and all
other rights of such Other Unitholder with respect to such Units) for an amount
equal to the net tangible book value of those Units as of the date of the
Involuntary Transfer as determined by the Board (or, if higher, the lowest price
deemed fair and reasonable and enforceable by the court involved in such
Involuntary Transfer). Such voting trust shall have a perpetual term and the
trustee shall be a designee of the Company. The Founder Investors may waive the
application of this Section 9.5(f), either prospectively or retroactively, in
their sole discretion.

 
- 37 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


9.6      Legend. In the event that Certificated Units are issued, such
Certificated Units will bear the following legend:
 
“THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
_____________ ___,_____, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”)
AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE TRANSFER OF THE UNITS
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN A
LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF AUGUST 28, 2015 AS AMENDED AND
MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “COMPANY”), AND BY AND
AMONG CERTAIN INVESTORS (THE “LLC AGREEMENT”). THE UNITS REPRESENTED BY THIS
CERTIFICATE MAY ALSO BE SUBJECT TO ADDITIONAL TRANSFER RESTRICTIONS, CERTAIN
VESTING PROVISIONS, REPURCHASE OPTIONS, OFFSET RIGHTS AND FORFEITURE PROVISIONS
SET FORTH IN THE LLC AGREEMENT AND/OR A SEPARATE AGREEMENT WITH THE INITIAL
HOLDER. A COPY OF SUCH CONDITIONS, REPURCHASE OPTIONS AND FORFEITURE PROVISIONS
SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.”
 
If a Member holding Certificated Units delivers to the Company an opinion of
counsel, satisfactory in form and substance to the Board (which opinion may be
waived by the Board), that no subsequent Transfer of such Units will require
registration under the Securities Act, the Company will promptly upon such
contemplated Transfer deliver new Certificated Units which do not bear the
portion of the restrictive legend relating to the Securities Act set forth in
this Section 9.6.
 
9.7      Transfer Fees and Expenses.  Except as provided in Sections 9.2, and
9.3, the Transferor and Transferee of any Units or other interest in the Company
shall be jointly and severally obligated to reimburse the Company for all
reasonable expenses (including attorneys' fees and expenses) of any Transfer or
proposed Transfer, whether or not consummated.
 
9.8      Void Transfers.  Any Transfer by any Member or Unitholder of any Units
or other interest in the Company in contravention of this Agreement (including,
without limitation, the failure of the Transferee to execute a counterpart to
this Agreement) or which would cause the Company to not be treated as a
partnership for U.S. federal income tax purposes shall be void and ineffectual
and shall not bind or be recognized by the Company or any other party. No
purported assignee shall have any right to any Profits, Losses or Distributions
of the Company.
 
 
- 38 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


9.9      Holdback Agreement.  No Unitholder shall effect any public sale or
distribution of any Units or of any capital stock or equity securities of the
Company or any corporate successor thereto, or any securities convertible into
or exchangeable or exercisable for such Units, stock or securities, during the
seven (7) days prior to and the ninety (90) day period (one hundred eighty (180)
days in the case of an initial Public Offering) beginning on the effective date
of any underwritten Public Offering, except as part of such underwritten Public
Offering or unless otherwise permitted by the Company.
 
9.10           Forfeiture of Units.  Notwithstanding anything to the contrary
set forth herein, Units may be subject to vesting, forfeiture and/or repurchase
as set forth in any applicable Equity Agreement. Unless otherwise set forth in a
Management Incentive Unit Agreement or a Management Incentive Plan, all
Management Incentive Units held by any holder thereof shall be immediately
forfeited to the Company without any consideration therefor upon the termination
of such Person's employment or engagement with the Company and/or its
Subsidiaries. All Management Incentive Units that are not Vested Units shall
automatically be forfeited and revert to the Company upon the earlier of (a) the
time set forth in the applicable Management Incentive Unit Agreement or
Management Incentive Plan, or (b) a Sale of the Company.
 
9.11           Conversion to Corporate Form Upon a Public Offering.
 
(a)         Approval. If the Board and the Majority Founder Investors approve a
Public Offering with respect to the Company or otherwise approves the conversion
of the Company from a limited liability company to a corporation (whether or not
in connection with a Public Offering), each Member and Unitholder (and each
Person that retains voting control of any Units Transferred in accordance with
Section 9.1) hereby consents to such Public Offering and shall vote for (to the
extent it has any voting right) and raise no objections against such Public
Offering or conversion, and each Member and Unitholder shall take all reasonable
actions in connection with the consummation of such Public Offering or
conversion as determined by the Board and the Majority Founder Investors.
 
(b)         Required Actions. The Company shall, at the request of the
underwriters in the case of a Public Offering or the Board or the Majority
Founder Investors in the case of any other conversion, effect a conversion to
corporate form and, in connection therewith, the Members and the Unitholders
shall, at the request and under the direction of the Board and the Majority
Founder Investors, take all actions necessary or desirable to effect such
conversion (including, without limitation, whether by conversion to a subchapter
C corporation, merger or consolidation into any entity, recapitalization or
otherwise), giving effect to the same economic, voting and corporate governance
provisions contained herein after taking into consideration the structure of the
Company and its Subsidiaries, if any, and their respective securities (a
“Corporate Conversion”). In connection with the Corporate Conversion, each
holder of Units will be entitled to receive a percentage of the shares of common
stock of the corporate successor outstanding immediately following the Corporate
Conversion equal to the percentage that such holder of Units would have received
of the total amount distributed to all Unitholders had the Company liquidated
and distributed such common stock in accordance with Article XII on the day of
the Corporate Conversion (after giving effect to any payments as a result of the
redemption (if any) of any Units). Each Unitholder hereby consents to such
Corporate Conversion and agrees that it will, in connection with such Corporate
Conversion, consent to and raise no objections against the Corporate Conversion.
In connection with such Corporate Conversion, each Unitholder hereby agrees to
enter into (i) a securityholders agreement with the corporate successor and each
other Unitholder on terms approved by the Founder Investors which contains
restrictions on the Transfer of such capital stock and other provisions
(including, without limitation, with respect to the governance and control of
such corporate successor) in form and substance similar to the provisions and
restrictions set forth herein (including, without limitation, in Article IX),
(ii) an agreement with the corporate successor providing for the continued
vesting of, and repurchase rights respecting, any capital stock issued in
respect of Units that are not Vested Units in form and substance similar to the
provisions and restrictions with respect to vesting and repurchase rights set
forth herein, and (iii) a lock-up agreement with the Company, the underwriters
or any other Person in connection with a Public Offering in form and substance
approved by the Founder Investors.
 
 
- 39 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


9.12           Termination of Transfer Restrictions upon a Corporate
Conversion.  At the election of the Board, immediately following the
effectuation of a Corporate Conversion, the restrictions on Transfers set forth
in this Article IX shall terminate and be of no further force and effect, unless
the Majority Founder Investors (in their sole discretion) elect otherwise.
 
9.13           Redemption of Chromadex Units. Chromadex was issued certain Units
(the "Exclusivity Units") for granting the Company exclusivity rights to sell
certain products under that certain Exclusive Supply Agreement between Chromadex
and the Company, dated as of the date hereof (the "Supply Agreement.")  In the
event that such exclusivity rights are terminated by Chromadex for any reason
other than a material breach of the Supply Agreement by the Company which is not
timely cured, then the Exclusivity Units shall be automatically redeemed for a
purchase price of One Dollar effective upon the date of termination of the
exclusivity rights.
 
ARTICLE X
 
ADMISSION OF MEMBERS
 
10.1           Substituted Members.  In connection with the Transfer of Units of
a Unitholder permitted under the terms of this Agreement, the Equity Agreements
(if applicable), and the other agreements contemplated hereby and thereby, the
Transferee shall become a Substituted Member on the later of (a) the effective
date of such Transfer, and (b) the date on which the Board approves such
Transferee as a Substituted Member, and such admission shall be shown on the
books and records of the Company; provided, however, in connection with the
Transfer of Units of a Unitholder to a Permitted Transferee permitted under the
terms of this Agreement, the Equity Agreements (if applicable), and the other
agreements contemplated hereby and thereby, the Transferee shall become a
Substituted Member on the effective date of such Transfer, provided that such
Transfer otherwise complies with the requirements of this Agreement.
 
10.2           Additional Members.  A Person may be admitted to the Company as
an Additional Member only as contemplated under Section 3.1 and only upon
furnishing to the Company (a) a letter of acceptance, in form satisfactory to
the Board, of all the terms and conditions of this Agreement, including the
power of attorney granted in Section 14.1, and (b) such other documents or
instruments as may be deemed necessary or appropriate by the Board to effect
such Person's admission as a Member. Such admission shall become effective on
the date on which the Board determines that such conditions have been satisfied
and such admission is shown on the books and records of the Company.
 
 
- 40 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


ARTICLE XI
 
WITHDRAWAL AND RESIGNATION OF UNITHOLDERS
 
11.1           Withdrawal and Resignation of Unitholders.  No Unitholder shall
have the power or right to withdraw or otherwise resign from the Company prior
to the dissolution and winding up of the Company pursuant to Article XII,
without the prior written consent of the Board and the Majority Founder
Investors (which consent may be withheld by the Board and the Majority Founder
Investors in their sole discretion) except as otherwise expressly permitted by
this Agreement or any of the other agreements contemplated hereby. Upon a
Transfer of all of a Unitholder's Units in a Transfer permitted by this
Agreement, and (if applicable) the Equity Agreements, subject to the provisions
of Section 9.5, such Unitholder shall cease to be a Unitholder. Notwithstanding
that payment on account of a withdrawal may be made after the effective time of
such withdrawal, any completely withdrawing Unitholder will not be considered a
Unitholder for any purpose after the effective time of such complete withdrawal,
and, in the case of a partial withdrawal, such Unitholder's Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.
 
ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
12.1           Dissolution.
 
(a)         The Company shall not be dissolved by the admission of Additional
Members or Substituted Members. The Company shall dissolve, and its affairs
shall be wound up only upon the first of the following to occur:
 
(i)           the Board’s approval of dissolution; or
 
(ii)           the entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Delaware Act.
 
Except as otherwise set forth in this Article XII, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.
 
12.2           Liquidation and Termination.  On the dissolution of the Company,
the Board shall act as liquidator or may appoint one or more representatives,
Members, or other Persons as liquidator(s). The liquidators shall proceed
diligently to wind up the affairs of the Company and make final Distributions as
provided herein and in the Delaware Act. The costs of liquidation shall be borne
as a Company expense. Until final distribution, the liquidators shall continue
to operate the Company properties with all of the power and authority of the
Board. The steps to be accomplished by the liquidators are as follows:
 
(a)         The liquidators shall pay, satisfy or discharge from the Company
funds all of the debts, liabilities and obligations of the Company (including,
without limitation, all expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including, without
limitation, the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidators may reasonably determine).
 

 
- 41 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(b)         As promptly as practicable after dissolution, the liquidators shall
(i) determine the Fair Market Value (the “Liquidation FMV”) of the Company's
remaining assets (the “Liquidation Assets”) in accordance with Article XIII
hereof, (ii) determine the amounts to be distributed to each Unitholder in
accordance with Section 4.1(c), and (iii) deliver to each Unitholder a statement
(the “Liquidation Statement”) setting forth the Liquidation FMV and the amounts
and recipients of such Distributions.
 
(c)         As soon as the Liquidation FMV and the proper amounts of
Distributions have been determined in accordance with Section 12.2(b), the
liquidators shall as soon as reasonably practicable distribute the Company's
Liquidation Assets to the holders of Units in accordance with Section 4.1(c). In
making such Distributions, unless otherwise determined by the Board, the
liquidators allocate each type of Liquidation Assets among the Unitholders
ratably based upon the aggregate amounts to be distributed with respect to the
Units held by each such holder; provided that the liquidators may allocate each
type of Liquidation Assets so as to give effect to and take into account the
relative priorities of the different Units. Any non-cash Liquidation Assets will
first be written up or down to their Fair Market Value, thus creating Profit or
Loss (if any), which shall be allocated in accordance with Sections 4.2 and 4.3.
After taking into account such allocations, it is anticipated that each
Unitholder's Capital Account will be equal to the amount to be distributed to
such Unitholder pursuant to this Section 12.2(c). If any Unitholder's Capital
Account is not equal to the amount to be distributed to such Unitholder pursuant
to this Section 12.2(c), Profits and Losses for the Fiscal Year in which the
Company is dissolved shall be allocated among the Unitholders in such a manner
as to cause, to the extent possible, each Unitholder's Capital Account to be
equal to the amount to be distributed to such Unitholder pursuant to this
Section 12.2(c).
 
The distribution of cash and/or property to a Unitholder in accordance with the
provisions of this Section 12.2 constitutes a complete return to the Unitholder
of its Capital Contributions and a complete distribution to the Unitholder of
its interest in the Company and all Company property and constitutes a
compromise to which all Unitholders have consented within the meaning of the
Delaware Act. To the extent that a Unitholder returns funds to the Company, it
has no claim against any other Unitholder for those funds.
 
12.3           Securityholders Agreement.  To the extent that units or other
equity securities of any Subsidiary are distributed to any Unitholders and
unless otherwise agreed to by the Board, such Unitholders hereby agree to enter
into a securityholders agreement with such Subsidiary and each other Unitholder
which contains restrictions on the Transfer of such equity securities and other
provisions (including, without limitation, with respect to the governance and
control of such Subsidiary) in form and substance similar to the provisions and
restrictions set forth herein (including, without limitation, in Article V and
Article IX).
 
12.4           Cancellation of Certificate.  On completion of the distribution
of the Company assets as provided herein, the Company shall be terminated (and
the Company shall not be terminated prior to such time), and the Board (or such
other Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 12.4.
 
 
- 42 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


12.5           Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 12.2 in order to minimize
any losses otherwise attendant upon such winding up.
 
12.6           Return of Capital.  The liquidators shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Unitholders (it being understood that any such return shall be made solely from
the Company assets).
 
ARTICLE XIII
 
VALUATION
 
13.1           Valuation of the Company’s Securities.  The “Fair Market Value”
of any equity securities of the Company shall mean the average of the closing
prices of the sales of the securities on all securities exchanges on which the
securities may at the time be listed, or, if there have been no sales on any
such exchange on any day, the average of the highest bid and lowest asked prices
on all such exchanges at the end of such day, or, if on any day such securities
are not so listed, the average of the representative bid and asked prices quoted
in the NASDAQ System as of 4:00 P.M., New York time, or, if on any day such
securities are not quoted in the NASDAQ System, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau Incorporated, or any similar successor
organization, in each such case averaged over a period of twenty-one (21) days
consisting of the day as of which the Fair Market Value is being determined and
the twenty (20) consecutive business days prior to such day. If the dissolution
and liquidation (or deemed dissolution and liquidation) of the Company occurs in
connection with the Company’s Public Offering, the Fair Market Value of each
equity security of the Company shall equal the price at which such securities
are initially offered to the public in connection with such Public Offering. If
the dissolution and liquidation (or deemed dissolution and liquidation) of the
Company occurs in connection with a Sale of the Company, the Fair Market Value
of each equity security of the Company shall equal the value implied by such
transaction. If at any time the equity securities of the Company are not listed
on any securities exchange or quoted in the NASDAQ System or the
over-the-counter market, and the dissolution and liquidation (or deemed
dissolution and liquidation) of the Company does not occur in connection with a
Public Offering of the Company or a Sale of the Company, the Fair Market Value
of each such security shall be equal to the fair value thereof as of the date of
valuation as determined by the Board in good faith on the basis of an orderly
sale to a willing, unaffiliated buyer in an arm's length transaction, taking
into account all relevant factors that the Board believes is determinative of
value.
 
13.2           Valuation of Other Assets and Securities.  The “Fair Market
Value” of any Units or other Equity Securities or other securities issued by the
Company, or any other non-cash assets or securities for which “Fair Market
Value” is to be determined hereunder, shall mean the fair value for such assets
or securities as between a willing buyer and a willing seller in an arm's-length
transaction occurring on the date of valuation as determined by the Board in
good faith, taking into account all relevant factors that the Board believes is
determinative of value (and giving effect to any transfer taxes payable or
discounts in connection with such sale).
 

 
- 43 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


ARTICLE XIV
 
GENERAL PROVISIONS
 
14.1           Power of Attorney.  Each Other Unitholder hereby constitutes and
appoints the Board and the liquidators, with full power of substitution, as his,
her, or its true and lawful agent and attorney-in-fact, with full power and
authority in his or its name, place and stead, to execute, swear to,
acknowledge, deliver, file and record in the appropriate public offices (a) this
Agreement, all certificates and other instruments and all amendments thereof in
accordance with the terms hereof which the Board deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (b) all instruments
which the Board deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement adopted in accordance with its
terms; (c) all conveyances and other instruments or documents which the Board
and/or the liquidators deems appropriate or necessary to reflect the dissolution
and liquidation of the Company pursuant to the terms of this Agreement,
including a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal or substitution of any Unitholder pursuant to Article X or
XI; and (e) to effect any other action the Board has the authority to take
hereunder. The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Unitholder and the Transfer of all
or any portion of his, her, or its Units and shall extend to such Unitholder's
heirs, successors, assigns and personal representatives. Each Other Unitholder
also hereby grants to the Board an irrevocable proxy to vote all of such Other
Unitholders Units as directed by the Board with respect to all matters permitted
to be taken under the Act by the Members, to the extent not otherwise
specifically and expressly set forth herein. Each Other Unitholder hereby
revokes any and all previous proxies or powers of attorney with respect to the
Units and shall not hereafter purport to grant any other proxy or power of
attorney with respect to any of the Units, deposit any of the Units into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any Person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Units.
 
14.2           Amendments.  Subject to the right of the Board to amend this
Agreement as expressly provided herein (including, without limitation, pursuant
to Section 3.1(b)), this Agreement may be amended, modified, or any provision
herein waived with the written consent of the Founder Investors; provided that
if any such amendment, modification, or waiver would adversely affect in any
material respect any class and type of Units in a manner different than the
Founder Investors holding equity of the same class and type of Units, such
amendment, modification, or waiver shall also require the written consent of the
holders of a majority of the class and type of Units so adversely affected.
Notwithstanding the foregoing proviso, with the written consent of the Founder
Investors nothing shall prohibit any amendments to any provision of this
Agreement to the extent necessary to issue any equity or other securities (e.g.,
to amend this Agreement to authorize a different class of equity of the Company)
and, only to the extent applicable, such issuance is done in compliance with
Section 3.1(c). Any amendment, modification or waiver effected pursuant to this
Section 14.2 shall be valid as to each Unitholder regardless of whether such
Unitholder has executed such amendment, modification or waiver.
 

 
 
- 44 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION



14.3           Title to Company Assets.  The Company assets shall be deemed to
be owned by the Company as an entity, and no Unitholder, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof. Legal title to any or all Company assets may be held in the
name of the Company or one or more nominees, as the Board may determine.
 
14.4           Remedies.  Each Unitholder and the Company shall have all rights
and remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law.
 
14.5           Successors and Assigns.  Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns, whether
so expressed or not.
 
14.6           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
14.7           Counterparts; Binding Agreement.  This Agreement may be executed
simultaneously in two or more separate counterparts (including by means of
facsimile, electronic mail, portable document format (.pdf) or comparable
electronic transmission), any one of which need not contain the signatures of
more than one party, but each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto. This Agreement and all of the provisions hereof shall be binding upon
and effective as to each Person who (a) executes this Agreement in the
appropriate space provided in the signature pages hereto notwithstanding the
fact that other Persons who have not executed this Agreement may be listed on
the signature pages hereto and (b) may from time to time become a party to this
Agreement by executing a counterpart of or joinder to this Agreement.

 
- 45 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


14.8           Descriptive Headings; Interpretation.  The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Whenever required by the context, references
to a Fiscal Year shall refer to a portion thereof. The use of the words “or,”
“either” and “any” shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.
 
14.9           Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Subject to Section 14.18, any dispute relating hereto shall be heard in the
state or federal courts located in Delaware, and the parties agree to
jurisdiction and venue therein.
 
14.10           Addresses and Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(a) when personally delivered, sent by facsimile (with hard copy to follow) or
sent by reputable overnight express courier (charges prepaid), or (b) three (3)
days following mailing by certified or registered mail, postage prepaid and
return receipt requested. Such notices, demands and other communications shall
be sent to the address for such recipient set forth in the Company's books and
records, or to such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party.
Any notice to the Board or the Company shall be deemed given if received by a
Manager at the following address: 3130 Wilshire Blvd., 4th Floor, Santa Monica,
California 90403.


14.11           Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Company or any of its
Affiliates in their capacity as creditors, and no creditor who makes a loan to
the Company or any of its Affiliates may have or acquire (except pursuant to the
terms of a separate agreement executed by the Company in favor of such creditor)
at any time as a result of making the loan any direct or indirect interest in
the Company's Profits, Losses, Distributions, capital or property other than as
a secured creditor (to the extent provided in the applicable agreements and
instruments).
 
14.12           Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 
- 46 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


14.13           Further Action.  The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.
 
14.14           Offset. Whenever the Company is to pay any sum to any Unitholder
or any Affiliate or related Person thereof, any amounts that such Unitholder or
such Affiliate or related Person owes to the Company or any of its Subsidiaries
under any promissory note or other debt instrument issued to the Company or any
of its Subsidiaries or any other bona fide obligation owed to the Company or any
of its Subsidiaries may be deducted from that sum before payment.
 
14.15           Entire Agreement. This Agreement, those documents expressly
referred to herein and other documents dated as of even date herewith embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
14.16           Opt-in to Article 8 of the Uniform Commercial Code.  The
Unitholders hereby agree that the Units shall be securities governed by Article
8 of the Uniform Commercial Code of the State of Delaware (and the Uniform
Commercial Code of any other applicable jurisdiction).
 
14.17           Delivery by Facsimile, Electronic Mail, Portable Document
Format, or Comparable Electronic Transmission. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, electronic mail, portable document format or comparable
electronic transmission, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine, electronic
mail, portable document format, or comparable electronic transmission to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine, electronic
mail, portable document format, or comparable electronic transmission as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 
- 47 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


14.18           MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.
 
14.19           Survival.  Sections 4.6, 5.6, 6.1, 6.4, 7.5, and 8.3, shall
survive and continue in full force in accordance with its terms notwithstanding
any termination of this Agreement or the dissolution of the Company.
 
14.20           Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement or in connection
with participation as a Member of the Company shall be paid by the party
incurring such costs or expense.
 
14.21           Acknowledgments.  Upon execution and delivery of a counterpart
to this Agreement or a joinder to this Agreement, each Member (including each
Substituted Member and each Additional Member) shall be deemed to acknowledge to
the Company as follows: (a) the determination of such Member to acquire Units
pursuant to this Agreement or any other agreement has been made by such Member
independent of any other Member and independent of any statements or opinions as
to the advisability of such purchase or as to the properties, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, if any, which may have been made or given by any other Member or
any of its Affiliates or by any agent or employee of any other Member or any of
its Affiliates, (b) no other Member has acted as an agent of such Member in
connection with making its investment hereunder and that no other Member shall
be acting as an agent of such Member in connection with monitoring its
investment hereunder, (c) the Company has retained Akerman LLP in connection
with the transactions contemplated hereby and expects to retain Akerman LLP as
legal counsel on behalf of the Company and its Subsidiaries, if any, (d) Akerman
LLP is not representing and will not represent any other Member, other than the
Founder Investors, in connection with the transactions contemplated hereby or
any dispute which may arise between any of the Founder Investors, on the one
hand, and any other Member, on the other hand, (e) such other Member will, if it
wishes counsel on the transactions contemplated hereby, retain its own
independent counsel, and (f) Akerman LLP may represent the Founder Investors in
connection with any and all matters contemplated hereby (including, without
limitation, any dispute between any of the Founder Investors, on the one hand,
and any other Member, on the other hand) and such Member waives any conflict of
interest in connection with such representation by Akerman LLP. Akerman LLP and
its partners and employees are intended third party beneficiaries of this
Section 14.21.

 
- 48 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
14.22           Spousal Consent.  If any Unitholder that is a natural person
should marry or remarry subsequent to the date of this Agreement, such
Unitholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a consent of spouse in the form of Exhibit A hereto if such Unitholder
owns Units as community property or Exhibit B if such Unitholder owns Units as
separate property, in each case, acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same (a “Spousal
Consent”).

 
- 49 -

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Limited Liability Company Agreement as of the date first
written above.
 
 

 
COMPANY:
 
HEALTHSPAN RESEARCH LLC,
a Delaware limited liability company
 
 
By:
/s/ Rob Fried
   
Name: Rob Fried
Title: Manager

 
 

 
MEMBERS:
 
CHROMADEX, INC.
 
 
 
By:
/s/ Frank Jaksch
   
Name: Frank Jaksch
Title: CEO

 



 

 
By:
/s/ Rob Fried
   
Name: Rob Fried

 



 



 



 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


SCHEDULE OF UNITHOLDERS







Unitholder and Address
Class A Units
Capital Contribution with respect to Class A Units
Class B Units
Capital Contribution with respect to Class B Units
Total Amount of Capital Contributions
Rob Fried
[*]
 
91,000
$0
- 0 -
- 0 -
$0
Chromadex, Inc.
10005 Muirlands Blvd.
Suite G
Irvine, CA 92618
9,000
$[*]
- 0 -
- 0 -
$[*]
TOTAL
100,000
$[*]
0
0
$[*]

 
 
 
 

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
EXHIBIT A
 
COMMUNITY PROPERTY SPOUSAL CONSENT
 
I,  _______________________________ , certify and declare that:
(Name of Member’s Spouse)
 
1.           I am
the_______________  of                                                                                                                   
                                                (Name of Member)
 
2.           My spouse has acquired Equity Securities of Healthspan Research
LLC, LLC, a Delaware limited liability company (the “Company”), which Equity
Securities are our community property. For purposes of this Community Property
Spousal Consent, the term “Equity Securities” means all rights, title, and
interests in and to the Company and securities of the Company which my spouse
and I now possess or may hereafter acquire by any means.
 
3.           My spouse has agreed to be bound by all of the terms and conditions
set forth in the Limited Liability Company Agreement of the Company, as may be
further amended and/or restated from time to time (the “Agreement”).
 
4.           I have read, understand and agree to the provisions of the
Agreement, including those relating to the sale or other disposition of the
Equity Securities.
 
5.           I approve the execution, delivery and performance of the Agreement
by my spouse and agree that my spouse is bound by the Agreement.
 
6.           I agree to be bound by the provisions of the Agreement in place of
all other interests I may have in the Equity Securities, whether such interests
may be community property interests or otherwise.
 
7.           My spouse shall have full power of management of the Equity
Securities, including any portion of those Equity Securities that are our
community property, and shall have the full right, without my further approval,
to perform our rights and obligations under the Agreement, to sell, transfer and
deal in any manner with the Equity Securities, subject to the provisions of the
Agreement, and to execute from time to time any amendment to the Agreement.
 
8.           I agree not to take any action at any time that might interfere
with the operation of the Agreement or with the interests or rights now or later
acquired by me or my spouse related to the Agreement or to the Company.
 
9.           If and to the extent that I acquire any Equity Securities, whether
by operation of law, a decree of dissolution, separate maintenance agreement,
property settlement agreement, similar agreement, or otherwise, I agree to be
bound by all of the terms and conditions set forth in the Agreement.
 
10.           I have been afforded the opportunity to seek independent legal and
tax counsel of my own choosing to: (a) help me evaluate whether the character of
my interests in the Equity Securities is community or separate property; and (b)
provide advice concerning my rights, interests, and obligations under the
Agreement and this Community Property Spousal Waiver.
 
11.           I have read, understand, and agree to have my legal rights
determined by this Community Property Spousal Waiver.
 
Executed at                                                      .
(City, State)
 
Date:                                                               , 20__


 

  _______________________________________   (Signature of Member's Spouse

 




 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


EXHIBIT B


SEPARATE PROPERTY WAIVER AND ACKNOWLEDGMENT
 
I,  _______________________________ , certify and declare that:
(Name of Member’s Spouse)
 
(1)           I am the
_______________  of                                                                                                                    
                                                 (Name of Member)
 
(2)           My spouse has acquired Equity Securities of Healthspan Research
LLC, a Delaware limited liability company (the “Company”), which Equity
Securities are my spouse’s separate property. For purposes of this Separate
Property Waiver and Acknowledgment, the term “Equity Securities” means all
rights, title, and interests in and to the Company and the securities of the
Company which my spouse now possesses or may hereafter acquire by any means.
 
(3)           My spouse has agreed to be bound by all of the terms and
conditions set forth in the Limited Liability Company Agreement of the Company,
as may be amended and/or restated from time to time (the “Agreement”).
 
(4)           To the extent that the Equity Securities are already the sole and
separate property of my spouse, I agree and intend that this Separate Property
Waiver and Acknowledgment shall serve as further evidence and acknowledgment of
the status of such Equity Securities.
 
(5)           To the extent that I may have had any community property or other
rights in the Equity Securities, I agree and intend that this Separate Property
Waiver and Acknowledgment shall evidence and affect the transmutation of those
Equity Securities into the sole and separate property of my spouse.
 
(6)           I acknowledge, to the fullest extent allowed by law, that I have
waived, transferred, and released to my spouse all my right, title, and
interest, if any, in and to the Equity Securities, and that the Equity
Securities are the sole and separate property of my spouse.
 
(7)           I agree not to take any action at any time that might interfere
with the operation of the Agreement or with the interests or rights now or later
acquired by me or my spouse related to the Agreement or to the Company.
 
(8)           I have read, understand and approve the provisions of the
Agreement. If and to the extent that I acquire any Equity Securities, whether by
operation of law, a decree of dissolution, separate maintenance agreement,
property settlement agreement, similar agreement, or otherwise, I agree to be
bound by all of the terms and conditions set forth in the Agreement.
 
(9)           I have been afforded the opportunity to seek independent legal and
tax counsel of my own choosing to: (a) help me evaluate whether the character of
my interests in the Equity Securities is community or separate property; and (b)
provide advice concerning my rights, interests, and obligations under the
Agreement and this Separate Property Waiver and Acknowledgment.
 
(10)           I have read, understand, and agree to have my legal rights
determined by this Separate Property Waiver and Acknowledgment.
 
Executed at                                                      .
(City, State)
 
Date:                                                               , 20__
 
 

  _______________________________________   (Signature of Member's Spouse

 
 
 
 

--------------------------------------------------------------------------------
